--------------------------------------------------------------------------------

Execution Version
 
Exhibit 10.1


CREDIT AGREEMENT


Dated as of


November 8, 2012


Among


ORBIT INTERNATIONAL CORP.,
BEHLMAN ELECTRONICS, INC.,
TULIP DEVELOPMENT LABORATORY, INC., AND
INTEGRATED CONSULTING SERVICES, INC.,
as Borrowers,


and


PEOPLE’S UNITED BANK,
as Bank


 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

  Page    
ARTICLE I. DEFINITIONS, ACCOUNTING TERMS, ETC.
1
Section 1.01.
Defined Terms
1
Section 1.02.
Rules of Construction
12
Section 1.03.
Accounting Principles and Terms
12
     
ARTICLE II. AMOUNT AND TERMS OF THE LOANS
12
Section 2.01.
The Line of Credit Loans
12
Section 2.02.
Line of Credit Note
13
Section 2.03.
Payment of Interest on All Loans
14
Section 2.04.
Interest Periods
14
Section 2.05.
Inability to Determine Interest Rate
14
Section 2.06.
Illegality
15
Section 2.07.
Renewals and Conversions
15
Section 2.08.
Method of Payment
15
Section 2.09.
Prepayments
15
Section 2.10.
Use of Proceeds
16
Section 2.11.
Taxes
16
Section 2.12.
Increased Costs
17
Section 2.13.
Break Funding Payments
17
     
ARTICLE III. CONDITIONS PRECEDENT
18
Section 3.01.
Conditions Precedent to All Loans
18
     
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
21
Section 4.01.
Formation, Good Standing, Corporate Power and Due Qualification
21
Section 4.02.
Corporate Authority, No Contravention
21
Section 4.03.
Governmental Authority
21
Section 4.04.
Legally Enforceable Loan Documents
21
Section 4.05.
Financial Statements
21
Section 4.06.
Material Adverse Change
22
Section 4.07.
Information
22
Section 4.08.
Litigation
22
Section 4.09.
Ownership and Liens
22
Section 4.10.
Subsidiaries
22
Section 4.11.
Compliance with Laws
22
Section 4.12.
Taxes
22
Section 4.13.
ERISA
22
Section 4.14.
Environmental Protection
23
Section 4.15.
No Defaults on Outstanding Judgments or Orders
23
Section 4.16.
Licenses and Intellectual Property
23
Section 4.17.
Labor Disputes and Acts of God
23
Section 4.18.
Other Agreements
23
Section 4.19.
Governmental Regulation
23
Section 4.20.
Solvent
23
Section 4.21.
Anti-Terrorism Laws
23

 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
(Continued)
 

  Page    
ARTICLE V. AFFIRMATIVE COVENANTS
24
Section 5.01.
Maintenance of Existence
24
Section 5.02.
Maintenance of Records
24
Section 5.03.
Maintenance of Properties
24
Section 5.04.
Conduct of Business
24
Section 5.05.
Maintenance of Insurance
24
Section 5.06.
Compliance With Laws
25
Section 5.07.
Right of Inspection; Field Exams
25
Section 5.08.
Other Agreements
25
Section 5.09.
Payment of Obligations
25
Section 5.10.
Reporting Requirements
25
Section 5.11.
New Subsidiaries
27
Section 5.12.
Operating Account
27
     
ARTICLE VI. NEGATIVE COVENANTS
27
Section 6.01.
Debt
27
Section 6.02.
Guarantees
27
Section 6.03.
Liens
27
Section 6.04.
Lease Obligations
28
Section 6.05.
Investments
28
Section 6.06.
Sale of Assets
29
Section 6.07.
Fundamental Changes
29
Section 6.08.
Lines of Business
29
Section 6.09.
Transactions With Affiliates
29
Section 6.10.
Name, Fiscal Year Accounting and Organizational Documents
29
Section 6.11.
Distributions
29
Section 6.12.
Prepayment of Debt
29
     
ARTICLE VII. FINANCIAL COVENANTS
29
Section 7.01.
Consolidated Fixed Charge Coverage Ratio
30
Section 7.02.
Ratio of Consolidated Total Liabilities to Tangible Net Worth
30
Section 7.03.
Minimum Availability
30
     
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
30
Section 8.01.
Events of Default
30
Section 8.02.
Remedies
31
     
ARTICLE IX. MISCELLANEOUS
32
Section 9.01.
Amendments, Etc
32
Section 9.02.
Usury
32
Section 9.03.
No Waiver; Cumulative Remedies
32
Section 9.04.
Indemnification
32
Section 9.05.
Assignment, Participation
33
Section 9.06.
Notices, Etc
33
Section 9.07.
Right of Setoff
33
Section 9.08.
Jurisdiction, Immunities
33

 
 
ii

--------------------------------------------------------------------------------

 
 
Table of Contents
(Continued)
 

    Page      
Section 9.09.
Governing Law
34
Section 9.10.
Severability
34
Section 9.11.
Reinstatement; Certain Payments
34
Section 9.13.
Headings
34
Section 9.14.
Severability of Provisions
34
Section 9.15.
Integration
34
Section 9.16.
Effectiveness; Survival
35
Section 9.17.
Construction
35
Section 9.18.
Joint and Several Obligations
35
Section 9.19.
WAIVER OF SPECIAL DAMAGES
36
Section 9.20.
WAIVER OF JURY TRIAL
36
Section 9.21.
Patriot Act
36
Section 9.22.
Appointment of Administrative Borrower as Agent for Borrowers
36

 
Schedules:
  Schedule 4.10 - Subsidiaries Schedule 6.05 - Bonds

 
Exhibits:
   
Exhibit A – Form of Line of Credit Note
Exhibit B – Form of Security Agreement
Exhibit C – Form of Notice of Borrowing
Exhibit D– Form of Borrowing Base Certificate
Exhibit E – Form of Joinder Agreement



 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT dated as of November 8, 2012 among ORBIT INTERNATIONAL CORP., a
Delaware corporation (“Orbit”), BEHLMAN ELECTRONICS, INC., a Delaware
corporation (“Behlman”), TULIP DEVELOPMENT LABORATORY, INC., a Pennsylvania
corporation (“Tulip”)and INTEGRATED CONSULTING SERVICES, INC., a Kentucky
corporation (“Integrated”, and together with Orbit, Behlman and Tulip, each a
“Borrower” and collectively, the “Borrowers”), and PEOPLE’S UNITED BANK, a
Federally chartered savings bank (the “Bank”).
 
RECITALS
 
The Borrowers have requested that the Bank extend credit to the Borrowers, and
the Bank is willing to extend such credit, subject to the terms and conditions
hereinafter set forth.
 
Accordingly, the Borrowers and the Bank hereby agree as follows:
 
ARTICLE I.   DEFINITIONS, ACCOUNTING TERMS, ETC.

 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings (terms defined in the singular to have the same
meaning when used in the plural and vice versa):
 
“Account” means any right to payment for goods sold or leased or for services
rendered, regardless of how such right is evidenced and whether or not it has
been earned by performance, whether secured or unsecured, now existing or
hereafter arising, and the proceeds thereof.
 
“Account Debtor” means each Person obligated to pay on an Account.
 
           “Administrative Borrower” means Orbit, in its capacity as
Administrative Borrower on behalf of itself and the other Borrowers pursuant to
Section 9.22 hereof and its successors and assigns in such capacity.
 
“Affiliate” means with respect to any Person, any corporation, partnership,
limited liability company, limited liability partnership, joint venture, trust
or unincorporated organization which, directly or indirectly, controls or is
controlled by or is under common control with such Person.  For the purpose of
this definition, “control” of a Person means the power, direct or indirect, to
direct or cause the direction of the management or policies of such Person
whether through the ownership of voting securities by contract or otherwise;
provided that, in any event, any person who owns directly or indirectly 25% or
more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 25% or more of the
partnership, membership or other ownership interest of any Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person.


“Aggregate Outstandings” shall mean the aggregate outstanding principal amount
of all Line of Credit Loans at such time.


“Agreement” means this Credit Agreement.


“Applicable Margin” means with respect to LIBOR Loans, two percent (2.00%) and
with respect to Prime Rate Loans, zero percent (0%).
 
 
1

--------------------------------------------------------------------------------

 
 
“Anti-Terrorism Laws” means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
“Bank” has the meaning set forth in the introductory paragraph hereof.
 
“Bank’s Office” means 100 Motor Parkway, Hauppauge New York 11788.
 
           “Banking Services” means each and any of the following bank services
provided to any Borrower at the written request of such Borrower by the Bank or
any of its Affiliates: (a) commercial credit, purchase or debit cards and
(b) cash management or related services (including, without limitation,
controlled disbursement, ACH transactions, return items and interstate
depository network services).
 
           “Banking Services Obligations” of the Borrowers means any and all
obligations of the Borrowers, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


“Board of Governors” means the Board of Governors of the Federal Reserve System.
 
“Borrower” or “Borrowers” has the meaning set forth in the introductory
paragraph hereof and shall include each Person that becomes a Borrower pursuant
to Section 5.11 hereof, or any or all of the foregoing, all as the context may
require.
 
“Borrowing Base” means at any time an amount equal to the sum of (1) 85% of the
face amount of all Eligible Accounts, plus (2) the lesser of (a) 50% of the
value of Eligible Inventory or (b)  $3,000,000.00.
 
“Borrowing Base Certificate” means a borrowing base certificate substantially in
the form of Exhibit D hereto.
 
“Borrowing Date” shall mean, with respect to any Loan, the date on which such
Loan is disbursed to the Administrative Borrower.


 “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means expenditures made or liabilities incurred for
additions to property and equipment of the Borrowers, which, in conformity with
Generally Accepted Accounting Principles, are included as “additions to
property, plant or equipment” or similar items (including, without limitation,
Capital Leases) which would be reflected in the statement of consolidated cash
flow of the Borrowers.


“Capital Lease” means (i) any lease of property, real or personal, if the then
present value of the minimum rental commitment thereunder should, in accordance
with Generally Accepted Accounting Principles, be capitalized on the balance
sheet of the lessee, and (ii) any other such lease the obligations of which are
required under GAAP to be capitalized on the balance sheet of the lessee.
 
 
2

--------------------------------------------------------------------------------

 


“Change in Law” means (1) the adoption of any law, rule or regulation after the
date of this Agreement, (2) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (3) compliance by Bank (or by any lending office of
Bank or by Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement, provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Change in Law.


“Change of Control” means any event which results in (i) any Person, or two or
more Persons acting in concert, acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, by contract or
otherwise, securities of Orbit (or other securities convertible into such
securities) representing 35% or more of the combined voting power of all
securities of Orbit entitled to vote in the election of directors; or (ii)
during any period of up to 12 consecutive months, individuals who at the
beginning of such 12-month period were directors of Orbit, together with any
director approved or nominated by the then majority of the Board of Directors of
Orbit, ceasing for any reason to constitute a majority of the Board of Directors
of Orbit; or (iii) Orbit ceasing to own beneficially and of record a majority of
the outstanding capital stock of the other Borrowers.


“Closing Date” means November 8, 2012.


“Code” means the Internal Revenue Code of 1986.
 
“Consolidated” means, as applied to any financial or accounting term, such term
determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles for the Borrowers and their respective Subsidiaries.
 
“Consolidated Fixed Charge Coverage Ratio” means, for the Borrowers, for any
period, the ratio of (a) net income (loss) (calculated exclusive of
extraordinary or unusual gains), plus (i) to the extent deducted in determining
net income, the sum of (A) interest expense on all Debt, (B) tax expense, (C)
all depreciation and amortization expenses or charges, (D) non-cash stock-based
compensation expense and (E) other non-cash charges (including in connection
with any non-renewed employment agreement) minus (ii) the sum of (A) cash taxes,
(B) unfunded Capital Expenditures and (C) cash dividends for the applicable
period, to (b) the sum of (i) current maturities of long term Debt, (ii) Capital
Lease obligations and (iii) interest expense for such period, all calculated
with respect to the Borrowers, on a Consolidated basis, and determined on a
trailing four quarter basis, as calculated in accordance with GAAP applied on a
consistent basis.


           “Consolidated Subsidiary” means each Subsidiary of Orbit which, in
accordance with GAAP, should be included in the consolidated financial
statements of Orbit.
 
“Consolidated Tangible Net Worth” means (a) total Consolidated assets of the
Borrowers (except that there shall be excluded therefrom all obligations due to
any Borrower from any Affiliate and all intangible assets), minus (b) the total
Consolidated liabilities of the Borrowers (except that there shall be excluded
therefrom all obligations due by any Borrower to any other Borrower), determined
in accordance with GAAP, applied on a consistent basis.
 
 
3

--------------------------------------------------------------------------------

 
 
“Consolidated Total Liabilities” means all of the liabilities of the Borrowers,
including all items which, in accordance with GAAP would be included on the
liability side of a balance sheet (other than capital stock, treasury stock,
capital surplus and retained earnings) computed in accordance with GAAP.


“Consolidated Total Liabilities to Consolidated Tangible Net Worth” means, for
the Borrowers, for any period, the ratio of (a) Consolidated Total Liabilities
to (b) Consolidated Tangible Net Worth, all calculated with respect to the
Borrowers, on a Consolidated basis, and determined on a rolling four quarter
basis, as calculated in accordance with GAAP applied on a consistent basis.
 
“Debt” means, with respect to any Person, each of the following (1) indebtedness
or liability for borrowed money, or for the deferred purchase price of property
or services (including trade obligations), (2) all obligations evidenced by
bonds, debentures, notes or other similar instruments, (3) obligations as lessee
under Capital Leases, (4) current liabilities in respect of unfunded vested
benefits under any Plan, (5) all obligations, contingent or otherwise of such
Person as an account party in respect of letters of credit, (6) all
reimbursement obligations arising under bankers’ or trade acceptances, (7) all
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase any of the
items included in this definition, to provide funds for payment, to supply funds
to invest in any Person, or otherwise to assure a creditor against loss, (8) all
obligations secured by any Lien on property owned by such Person even if the
obligations secured by such Lien on such property have not been assumed, (9) all
other liabilities recorded, or required to be recorded, in such Person’s
financial statements in accordance with GAAP, (10) net liabilities under Hedging
Agreements and foreign currency exchange agreements, as calculated on a basis
satisfactory to the Bank and in accordance with accepted practice, and (11)
obligations or liabilities created or arising under any conditional sales
contract or other title retention agreement with respect to property used and/or
acquired by such Person.
 
“Default” means any of the events specified in Section 8.01 hereof, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
 
“Default Rate” means, with respect to an amount of any Type of Loan not paid
when due, a rate per annum equal to (1) if the Loan is a Prime Rate Loan, a
variable rate 5.00% above the Prime Rate, and  (2) if the Loan is a LIBOR Loan,
a fixed rate 5.00% above the LIBOR Rate plus the Applicable Margin at the time
of default until the end of the then current Interest Period for such LIBOR Loan
and, thereafter, a variable rate 5.00% above the Prime Rate.
 
“Dollars” and the sign “$” mean lawful money of the United States of America.
 
“Eligible Account” means an Account owing to any Borrower, now existing or
hereinafter arising, which Account initially and at all times until it is
collected in full:
 
(1)           is not more than 90 days past the date of invoice,


(2)           is not owed by an Account Debtor where 50% of such Account
Debtor’s Accounts with the Borrowers are more than 90 days past the date of
invoice;


(3)           is not deemed a contra Account;
 
 
4

--------------------------------------------------------------------------------

 


(4)           arose in the ordinary course of business from the performance of
services or the outright sale of goods; such services have been performed or
such goods have been shipped to the Account Debtor; and in the case of goods,
such Borrower has possession of or has delivered to Bank shipping and delivery
receipts evidencing shipment; provided, however, (i) Accounts arising from
progress billing which is permitted under particular purchaser orders or
contracts shall be Eligible Accounts to the extent of $300,000 or such greater
amount as requested by Borrower, if the Bank has received evidence reasonably
satisfactory to Bank that said progress billing is permitted, and (ii) goods
which have been sold and title transferred to an Account Debtor and the risk of
loss also transferred to an Account Debtor but held, in a segregated location,
by a Borrower shall not be deemed ineligible provided Bank receives evidence
reasonably satisfactory to Bank of same;


(5)           is not owed by an Account Debtor who is a supplier, employee or
parent, subsidiary or other affiliate of any Borrower;


(6)           is not evidenced by a promissory note or other instrument, is
subject to a first priority perfected security interest in favor of Bank, is not
subject to any other Lien or other encumbrance and has not been sold or
factored;


(7)           is not owed by an Account Debtor whose principal place of business
is located outside of the United States of America or Canada;


(8)           is a non-contingent obligation that is not subject to set-off,
credit, defense, warranty claim, allowance or adjustment by the Account Debtor
except normal discount allowed in the ordinary course for prompt payment, and
such Account Debtor has not complained as to its liability thereon nor returned
any of the subject goods;


(9)           did not arise out of any sale with respect to which goods are
placed on consignment, sale or return, sale on approval, bill and hold (except
as otherwise provided under subsection (4) above), or other terms making the
payment by the Account Debtor conditional;


(10)         did not arise out of any sale made on an advanced billing, bill and
hold (except as otherwise provided under subsection (4) above), dating or
delayed shipment basis;


(11)         did not arise out of any sale respecting which such Borrower’s
obligations have been bonded or to the extent such sale is subject to any
retainage requirement;


(12)         is owed by an Account Debtor as to which any Borrower has received
no notice and has no knowledge of bankruptcy, insolvency or other facts which
make collection doubtful, and has not been turned over to a collection agency or
attorney;


(13)         respecting which the Account Debtor is not located in any state
denying creditors access to its courts in the absence of such creditor’s
qualification to conduct business as a foreign corporation in such state or
complying with other filing or reporting requirements, unless such applicable
Borrower has made all legally required filings and reports, obtained any
necessary authorizations or certificates to do business, and paid any applicable
taxes and/or fees to the applicable state agency in such state;


(14)         is not an Account from any Account Debtor (other than Federal
agencies of the United States government) to the extent that such Account,
individually or in the aggregate with all Accounts from such Account Debtor
exceeds an amount equal to 20% of the aggregate of all Accounts at such date
from any Account Debtor; and


(15)         after ten (10) days prior notice to Borrowers, has not been
designated by Bank in its reasonable discretion as otherwise ineligible or
unacceptable for any reason by notice to Borrowers setting forth the reason for
such designation.
 
 
5

--------------------------------------------------------------------------------

 


References to percentages of Accounts are based on dollar amount of Accounts,
and not number of Accounts.


“Eligible Inventory” means at any time that portion of any Borrower’s raw
materials or finished goods, free from defects, as to which the Bank has a
perfected first priority Lien.  “Eligible Inventory” does not include any of the
following:


(1)           catalogs and other promotional materials of any kind;


(2)           any damaged, defective or recalled items;


(3)           any obsolete items;


(4)           any items used as demonstrators, prototypes or salesmen’s samples;


(5)           any items of inventory which have been consigned to any Borrower
or as to which any person or entity claims a Lien;


(6)           any items of inventory which have been consigned by a Borrower to
a consignee;


(7)           packing, packaging and shipping materials;


(8)           work-in-process;


(9)           inventory located on premises leased by a Borrower from a landlord
with whom the Bank has not received a landlord’s waiver on terms satisfactory to
the Bank (provided, however, with respect to Borrowers’ location in Kentucky,
Borrowers shall use best efforts to obtain said landlord’s waiver but failure to
obtain said waiver shall not, by itself, result in the inventory located in such
location as being ineligible);


(10)           inventory in the possession of a bailee who has not acknowledged
to the Bank such bailee holds said inventory for the benefit of the Bank and
shall act upon the instructions of the Bank, without the further consent of the
Borrowers;


(11)           perishable items of produce; and


(12)           inventory located at foreign vendors or locations.
 
Eligible Inventory shall be valued at lower of (a) cost, (b) market value, or
(c) the valuation consistent with that employed in the preparation of the
financial statements of the Borrowers required under this Agreement.  Anything
to the contrary notwithstanding, the Bank shall have the right, in its sole and
absolute reasonable discretion, to classify any inventory as not being Eligible
Inventory.


“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.
 
“Environmental Law” means any Law relating to pollution or the environment,
including Laws relating to noise or to emissions, discharges, releases or
threatened releases of Hazardous Materials into the workplace, the community or
the environment, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.
 
 
6

--------------------------------------------------------------------------------

 
 
“Environmental Notice” means any complaint, order, citation, letter, inquiry,
notice or other written communication from any Person (1) affecting or relating
to Borrower’s failure to comply or requirements with respect to future
compliance with any Environmental Law in connection with any activity or
operations at any time conducted by the Borrower, (2) relating to the occurrence
or presence of or exposure to, or possible or threatened or alleged occurrence
or presence of or exposure to Environmental Discharges or Hazardous Materials at
the Borrower’s locations or facilities, including, without limitation: (a) the
existence of any contamination or possible or threatened contamination at any
such location or facility, and (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof, and
(3) any material violation or alleged material violation of any relevant
Environmental Law.
 
“Equity Securities” shall mean equity securities of Orbit, including any
securities convertible into equity securities of Orbit.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any corporation or trade or business, which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as a Borrower or is under common control (within the meaning
of Section 414(c) of the Code) with a Borrower.
 
“Event of Default” means any of the events specified in Section 8.01 hereof,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.
 
            “Excess Availability” means the difference between (a) the Borrowing
Base and (b) the outstanding principal amount of the Line of Credit Loans.
 
“Excluded Taxes” means with respect to Bank or any other recipient of any
payment to be made by or on account of any obligation of the Borrowers under
this Agreement or the Loans, (1) income or franchise taxes imposed on (or
measured by) its net income  by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Bank, in which its applicable
lending office is located, and (2) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the applicable Borrower is located.
 
“Executive Officer” shall mean any of the Chief Executive Officer, the
President, Vice President, the Chief Financial Officer or the Secretary of the
Administrative Borrower or any other Borrower, as applicable, and their
respective successors, if any, designated by the board of directors of the
Administrative Borrower or such other Borrower.


“Fiscal Year” means each period from January 1 to December 31.
 
“GAAP” means generally accepted accounting principles as then in effect in the
United States.
 
“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (2)
adequate reserves are established with respect to the contested item, (3) during
the period of such contest, the enforcement of any contested item is effectively
stayed, and (4) the failure to pay or comply with the contested item has not and
could not reasonably be expected to result in a Material Adverse Change (if such
Good Faith Contest is in connection with failure to pay Debt under Section 6.01
herein, it shall not be necessary for Borrowers to institute any proceedings).
 
 
7

--------------------------------------------------------------------------------

 
 
“Governmental Approvals” means any authorization, consent, or approval of, or
any license, permit, or certification issued by, or any exemption of,
registration or filing with or report or notice to, any Governmental Authority.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Hazardous Materials” means any pollutant, contaminants, toxic or hazardous
wastes or other substances regulated by Environmental Law, as any of those terms
are defined from time to time in or for the purposes of any relevant
Environmental Law, including asbestos fibers and friable asbestos,
polychlorinated biphenyls, and any petroleum or hydrocarbon-based products or
derivatives.
 
“Hedging Agreement” means any interest rate swap, collar, cap, floor or forward
rate agreement, any foreign currency exchange agreement or other agreement
regarding the hedging of interest rate risk exposure executed in connection with
hedging the interest rate exposure of a Person, and any confirming letter
executed pursuant to such agreement, all as amended, supplemented, restated or
otherwise modified from time to time.


“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Intangible Assets” means all intangible assets of the Borrowers properly
classified as such in accordance with GAAP, including, but without limitation,
patents, patent rights, trademarks, trade names, franchises, copyrights,
licenses, permits and goodwill.
 
“Interest Payment Date” means (1) in the case of a Prime Rate Loan, the first
day of each month and the date such Loan is converted to a LIBOR Loan and the
Maturity Date, and (2) in the case of a LIBOR Loan, the last day of the
applicable Interest Period.
 
“Interest Period” shall mean with respect to any LIBOR Loan:


(a)           initially, the period commencing on the date such LIBOR Loan is
made and ending one, two or three months thereafter, as selected by the
Administrative Borrower on behalf of the Borrowers in its Notice of Borrowing,
provided, in each case, in accordance with the terms of Article II hereof; and


(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two,
three or six months (subject to availability) thereafter, as selected by the
Administrative Borrower on behalf of the Borrowers by irrevocable written notice
to the Bank not later than 11:00 a.m. New York, New York time three Business
Days prior to the last day of the then current Interest Period with respect to
such LIBOR Loan; provided, however, that all of the foregoing provisions
relating to Interest Periods are subject to the following:


(i)           if any Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


(ii)           if the Administrative Borrower shall fail to give notice as
provided in clause (b) above, the Administrative Borrower shall be deemed to
have requested conversion of the affected LIBOR Loan to a Prime Rate Loan on the
last day of the then current Interest Period with respect thereto1;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;


(iv)           no more than four (4) Interest Periods with respect to the Loans
may exist at any one time; and


(v)           the Administrative Borrower on behalf of the Borrowers shall
select Interest Periods so as not to require a payment or prepayment of any
LIBOR Loan during an Interest Period for such LIBOR Loan.


“Joinder Agreement” means the Joinder Agreement in the form attached as Exhibit
E to be executed and delivered by any Subsidiary of the Borrowers who is
required to execute the same pursuant to Section 6.11 hereof, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


 “Law” means any treaty, federal, state or local statute, law, rule, regulation,
ordinance, order, code, policy or rule of common law, now or hereafter in
effect, and any judicial or administrative interpretation thereof by a
Governmental Authority or otherwise, including any judicial or administrative
order, consent decree, judgment or agreement with a Governmental Authority.
 
“LIBOR Loan” means any and all of the Loans bearing interest based on the LIBOR
Rate.
 
“LIBOR Rate” means, with respect to any LIBOR Loan for any Interest Period, the
rate appearing on the Reuters Screen LIBOR01 page (or on any successor or
substitute page, or any successor to or substitute, providing rate quotations
comparable to those currently provided on such page, as determined by Bank from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such LIBOR Loan for such
Interest Period shall be at the rate at which Dollar deposits of $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of Bank in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing). To clarify this definition, assets provided under and pursuant to an
operating lease are not subject to a Lien.
 

--------------------------------------------------------------------------------

1 Please note that the Bank’s systems cannot accommodate auto-rollovers –notice
of conversion or continuation will be required.
 
 
9

--------------------------------------------------------------------------------

 
 
“Line of Credit Commitment” means the principal sum of $6,000,000.


“Line of Credit Loans” has the meaning specified in Section 2.01.


“Line of Credit Note” means a promissory note of the Borrowers payable to the
order of the Bank, in substantially the form of Exhibit A annexed hereto,
evidencing the aggregate indebtedness of the Borrower to the Bank resulting from
Line of Credit Loans made by the Bank to the Borrowers pursuant to this
Agreement.
 
“Loan” or “Loans” means the Line of Credit Loans, or any or all of the same as
the context may require and includes Prime Rate Loans and LIBOR Loans, as the
context may require.
 
“Loan Documents” means, collectively, this Agreement, the Note, the Security
Agreement, the Loan Management Agreement, any Related Hedging Agreement and each
other agreement executed in connection with the transactions contemplated hereby
or thereby.


“Loan Management Agreement” means the Loan Management Agreement, dated the date
hereof, by and between the Bank and the Administrative Borrower.
 
 “Material Adverse Change” means either (1) a material adverse change in the
status of the business, assets, liabilities, results of operations, conditions
(financial or otherwise), or property of Orbit or of the Borrowers (when taken
as a whole), or (2) any event or occurrence of whatever nature which could
reasonably be expected to have a material adverse effect on the ability of the
Borrowers (when taken as a whole) to perform their obligations under the Loan
Documents to which they are a party or (3) a material adverse effect on the
validity or enforceability of any of the Loan Documents or the rights or
remedies of Bank under such Loan Documents.
 
“Maturity Date” means November 8, 2013.


“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of Borrowers or any ERISA Affiliate.


“Note” means the Line of Credit Note.
 
“Notice of Borrowing” shall mean the Notice of Borrowing substantially in the
form attached hereto as Exhibit C.
 
“Obligations” means all obligations, liabilities and indebtedness of each
Borrower to the Bank, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, including, without limitation, all obligations,
liabilities and indebtedness of the Borrowers arising under this Agreement, the
Note or any other Loan Document including, without limitation, all obligations,
liabilities and indebtedness of the Borrowers with respect to the principal of
and interest on the Loans, reimbursement of Letters of Credit, obligations under
any Related Hedging Agreement, any Banking Services Obligations and all fees,
costs, expenses and indemnity obligations of the Borrowers hereunder or under
any other Loan Document (including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, and interest that, but for the filing of  petition in
bankruptcy with respect to any Borrower, would accrue on such obligations,
whether or not a claim is allowed against the Borrowers for such interest in the
related bankruptcy proceeding.  The Obligations of the Borrowers shall be joint
and several.
 
 
10

--------------------------------------------------------------------------------

 
 
“Orbit” has the meaning set forth in the introductory paragraph hereof.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or the Note or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Permitted Liens” means each of the Liens permitted under Section 6.03 hereof.
 
“Person” means an individual, partnership (including limited liability
partnerships), limited liability company, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by any Borrower or any ERISA Affiliate.
 
 “Prime Rate” means the rate per annum publicly announced by the Bank from time
to time as its prime rate in effect at its principal office, each change in the
Prime Rate shall be effective on the date such change is announced to become
effective.


“Prime Rate Loan” means any or all of the Loans bearing interest based upon the
Prime Rate.
 
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986.
 
“Related Hedging Agreements”  means, collectively, all Hedging Agreements which
are now or hereafter entered into or maintained by a Borrower with the Bank or
an Affiliate of the Bank.
 
“Reportable Event” means any of the events set forth in Section 4043 of ERISA.
 
“SEC” means the Security and Exchange Commission.
 
“Security Agreement” means the Security Agreement in the form attached hereto as
Exhibit B to be executed and delivered on the Closing Date by the Borrowers, and
by any Person who may be required to execute the same pursuant to Section 6.11
hereof, as each of the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time.


“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person, (2) the present fair salable value of the assets of
such Person, on a going concern basis, is not less than the amount that will be
required to pay the probable liabilities of such Person on its debts as they
become absolute and matured, (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  Contingent liabilities will be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
 
11

--------------------------------------------------------------------------------

 
 
“Subordinated Debt” means Debt of any Person owing by a Borrower or any of its
Consolidated Subsidiaries which have been subordinated by such Person to the
Debt owing by the Borrowers to the Bank pursuant to an agreement satisfactory to
the Bank in all respects.
 
“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or joint venture whether now existing or hereafter organized
or acquired (1) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person or (2) in the case of a partnership, limited
liability company or joint venture, of which a majority of the partnership,
membership or other ownership interests are at the time owned by such Person
and/or one or more Subsidiaries of such Person.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholding imposed by any Governmental Authority on Bank
in connection with, or based upon, this Agreement or any of the other Loan
Documents.
 
“Type” refers to whether the rate of interest on all or any portion of the Loan
is determined by reference to the Prime Rate or the LIBOR Rate.
 
“Uniform Commercial Code” means the Uniform Commercial Code as promulgated by
the American Law Institute and the National Conference of Commissioners on
Uniform State Laws in the form adopted by the jurisdiction where the financing
statement in question is filed.
 
Section 1.02.  Rules of Construction.  When used in this Agreement (1) "or" is
not exclusive, (2) a reference to a Law includes any amendment or modification
to such Law, (3) a reference to a Person includes its permitted successors and
permitted assigns, and (4) unless otherwise provided for in this Agreement, a
reference to an agreement, instrument or document shall include such agreement,
instrument or document as the same may be amended, modified or supplemented from
time to time in accordance with its terms and as permitted by the Loan
Documents.
 
Section 1.03.  Accounting Principles and Terms.  Except as otherwise provided in
this Agreement, (1) all computations and determinations as to financial matters,
and all financial statements to be delivered under this Agreement, shall be made
or prepared in accordance with GAAP, and (2) all accounting terms used in this
Agreement shall have the meaning ascribed to such terms by such principles.
 
ARTICLE II.   AMOUNT AND TERMS OF THE LOANS

 
Section 2.01.  The Line of Credit Loans.  (a)  The Bank agrees, on the date of
this Agreement, on the terms and conditions of this Agreement (including the
conditions set forth in Section 3.02 hereof) and in reliance upon the
representations and warranties set forth in this Agreement, to lend to the
Administrative Borrower on behalf of the Borrowers prior to the Maturity Date
such amounts as the Administrative Borrower may request from time to time
(individually, a “Line of Credit Loan” and collectively, the “Line of Credit
Loans”), which amounts may be borrowed, repaid and reborrowed, provided,
however, that the aggregate amount of such Line of Credit Loans outstanding at
any one time shall not exceed the lesser of (i) the Borrowing Base or (ii) the
Line of Credit Commitment.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)  The initial Line of Credit Loan made by the Bank shall be made against
delivery to the Bank of the Line of Credit Note, payable to the order of the
Bank, as referred to in Section 2.02 hereof.  The Bank will make available each
requested Line of Credit Loan to the Administrative Borrower on behalf of the
borrowers by crediting the proceeds thereof into an account of the
Administrative Borrower at the Bank’s Office on the date and in the amount set
forth in the applicable request for borrowing.
 
(c)  The Administrative Borrower on behalf of the Borrowers shall give the Bank
a Notice of Borrowing not later than 11:00 a.m., New York, New York time, three
(3) Business Days prior to the date of each proposed LIBOR Loan under this
Section 2.01 or prior to 11:00 a.m. New York, New York time on the date of each
proposed Prime Rate Loan under this Section 2.01.  Such notice shall be
irrevocable and shall specify (i) the amount and Type of the proposed borrowing,
(ii) the proposed use of the loan proceeds, (iii) initial Interest Period if a
LIBOR Loan, and (iv) the proposed Borrowing Date.  Except for borrowings which
utilize the full remaining amount of the Line of Credit Commitment or as
provided in the Loan Management Agreement, each borrowing of a Prime Rate Loan
shall be in an amount not less than $100,000 or, if greater, whole multiples of
$50,000 in excess thereof.  Each borrowing of a LIBOR Loan shall be in an amount
not less than $100,000 or whole multiples of $50,000 in excess thereof.
 
(d)  The Administrative Borrower on behalf of the Borrowers shall have the
right, upon not less than three Business Days’ prior written notice to the Bank
to terminate the Line of Credit Commitment or from time to time to permanently
reduce the amount of the Line of Credit Commitment; provided, however, that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Aggregate Outstandings would exceed the lesser of (i) the Borrowing
Base or (ii) the Line of Credit Commitment as then reduced; provided, further,
that any such termination or reduction requiring prepayment of any LIBOR Loan
shall be made only on the last day of the Interest Period with respect thereto
or on the date of payment in full of all amounts owing pursuant to Section 2.13
as a result of such termination or reduction.  Any such reduction shall be in
the amount of $250,000 or whole multiples of $100,000 in excess thereof, and
shall reduce permanently the amount of the Revolving Credit Commitment then in
effect.
 
(e)  The agreement of the Bank to make Line of Credit Loans pursuant to this
Section 2.01 shall automatically terminate on the Maturity Date.  Upon such
termination, the Borrowers shall immediately repay in full the principal amount
of the Line of Credit Loans then outstanding, together with all accrued interest
thereon and all other amounts due and payable hereunder.
 
Section 2.02.    Line of Credit Note.  (a) The Line of Credit Loans shall be
evidenced by the Line of Credit Note of the Borrowers.  The Line of Credit Note
shall be dated the date hereof and be in the principal amount of the Line of
Credit Commitment and shall mature on the Maturity Date, at which time the
entire outstanding principal balance and all interest thereon shall be due and
payable.  The Line of Credit Note shall be entitled to the benefits and subject
to the provisions of this Agreement.
 
(b)  At the time of the making of each Line of Credit Loan and at the time of
each payment of principal thereon, the holder of the Line of Credit Note is
hereby authorized by the Borrowers to make the proper notation in the books and
records of the Bank.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.03.  Payment of Interest on All Loans.  (a) The Borrowers shall pay
interest to Bank on the outstanding and unpaid principal amount of all of the
Loans then outstanding at a rate per annum as follows (1) for a Prime Rate Loan
at a rate equal to the Prime Rate plus the Applicable Margin, and (2) for a
LIBOR Loan at a rate equal to the LIBOR Rate plus the Applicable Margin. Any
change in the interest rate based on the Prime Rate resulting from a change in
the Prime Rate shall be effective as of the opening of business on the day on
which such change in the Prime Rate becomes effective.  Interest on the Loans
then outstanding shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed. Interest on the Loans then outstanding shall be
payable on each Interest Payment Date. The applicable Prime Rate and LIBOR Rate
shall be determined by Bank, and such determination shall be conclusive absent
manifest error.
 
(b)  Any principal or interest not paid when due (at maturity, by acceleration,
or otherwise) shall bear interest from the date when due until paid in full,
payable on demand, at the Default Rate.  In addition, there shall be a late
charge imposed of five (5%) percent of the delinquent amount for each payment
which is not paid when due.  Notwithstanding the foregoing, during the
continuance of an Event of Default, at the option of Bank, the Loans will bear
interest at the Default Rate.
 
(c)  Anything in this Agreement or in the Note to the contrary notwithstanding,
the obligation of the Borrower to make payments of interest shall be subject to
the limitation that payments of interest shall not be required to be paid to the
Bank to the extent that the charging or receipt thereof would not be permissible
under the law or laws applicable to the Bank limiting the rates of interest that
may be charged or collected by the Bank.  In each such event payments of
interest required to be paid to the Bank shall be calculated at the highest rate
permitted by applicable law until such time as the rates of interest required
hereunder may lawfully be charged and collected by the Bank.  If the provisions
of this Agreement or the Note would at any time otherwise require payment by the
Borrowers to the Bank of any amount of interest in excess of the maximum amount
then permitted by applicable law, the interest payments to the Bank shall be
reduced to the extent necessary so that the Bank shall not receive interest in
excess of such maximum amount.  To the extent that, pursuant to the foregoing
sentence, the Bank shall receive interest payments hereunder or under any Note
in an amount less than the amount otherwise provided herein or in the Note, such
deficit (hereinafter called the “Interest Deficit”) will accumulate and will be
carried forward (without interest) until the termination of this
Agreement.  Interest otherwise payable to the Bank hereunder and under any Note
for any subsequent period shall be increased by such maximum amount of the
Interest Deficit that may be so added without causing the Bank to receive
interest in excess of the maximum amount then permitted by applicable law.
 
Section 2.04.    Interest Periods.  In the case of each LIBOR Loan, the
Administrative Borrower shall select an Interest Period in accordance with the
definition of the term “Interest Period”, subject to the following limitations
(1) no Interest Period shall have a duration of less than one (1) month, and (2)
no Interest Period of particular duration with respect to a LIBOR Loan may be
selected by the Administrative Borrower if Bank determines, in its sole
discretion, that a LIBOR Loan with such maturities are not generally available.
 
Section 2.05.     Inability to Determine Interest Rate.  In the event that the
Bank shall have determined (which determination shall be conclusive and binding
upon the Borrowers) that, by reason of circumstances affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
LIBOR applicable pursuant to Section 2.04 for any requested Interest Period with
respect to (a) the making of a LIBOR Loan, (b) a LIBOR Loan that will result
from the requested conversion of a Prime Rate Loan into a LIBOR Loan, or (c) the
renewal of a LIBOR Loan beyond the expiration of the then current Interest
Period with respect thereto, the Bank shall forthwith give notice by telephone
of such determination, promptly confirmed in writing, to the Administrative
Borrower of such determination.  Until the Bank notifies the Administrative
Borrower that the circumstances giving rise to the suspension described herein
no longer exist, neither the Administrative Borrower nor any Borrower shall have
the right to request or continue a LIBOR Loan or to convert a Prime Rate Loan to
a LIBOR Loan.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 2.06.    Illegality.  Notwithstanding any other provisions herein, if
any Change in Law shall make it unlawful for the Bank to make or maintain LIBOR
Loans as contemplated by this Agreement, the Bank shall forthwith give notice by
telephone of such circumstances, promptly confirmed in writing, to the
Administrative Borrower whereupon until the Bank notifies the Administrative
Borrower that the circumstances giving rise to such suspension no longer exist,
and (a) the commitment of the Bank to make and to allow conversion to or
continuations of LIBOR Loans shall forthwith be suspended for the duration of
such illegality and (b) the Loans then outstanding as LIBOR Loans, if any, shall
be converted automatically to Prime Rate Loans on the next succeeding last day
of each Interest Period applicable to such LIBOR Loans or, within such earlier
period as may be required by law.  The Borrower shall pay to the Bank, upon
demand, any additional amounts required to be paid pursuant to Section 2.13
hereof.
 
Section 2.07.    Renewals and Conversions.  The Administrative Borrower may
elect from time to time to convert all or a part of one Type of Loan into
another Type of Loan or to renew all or part of a Loan by giving Bank written
notice (effective upon receipt) at least one (1) Business Day before the
conversion into a Prime Rate Loan, and at least three (3) Business Days before
the conversion into or renewal of a LIBOR Loan, specifying (1) the renewal or
conversion date, (2) the amount of the Loan to be converted or renewed, and (3)
in the case of conversions, whether the Loan is to be converted into a Prime
Rate Loan or a LIBOR Loan, provided that (1) after such renewal or conversions
the minimum principal amount of the outstanding LIBOR Loan with the same
Interest Period shall be $250,000, (2) LIBOR Loans can only be renewed or
converted on the last day of the Interest Period for such LIBOR Loan, and (3)
LIBOR Loans can only be renewed or converted if there are no outstanding
Defaults or Events of Default.
 
All notices given under this Section shall be irrevocable and shall be given not
later than 11:00 a.m. (New York City time) on a Business Day which is not less
than the number of Business Days specified above for such notice.  If the
Administrative Borrower fails to give Bank the notice specified above for the
renewal or conversion of a LIBOR Loan prior to the end of the Interest Period of
such LIBOR Loan, such LIBOR Loan shall automatically be converted into a Prime
Rate Loan on the last day of the Interest Period for such LIBOR Loan.


Section 2.08.     Method of Payment.  The Borrowers shall make each payment
under this Agreement and under the Note not later than 11:00 a.m. (New York City
time) on the date when due in Dollars to Bank at Bank’s Office in immediately
available funds. The Borrowers hereby authorize Bank to charge against account
no. ______________, an account of a Borrower with Bank, each payment under this
Agreement and under the Note when due. Whenever any payment to be made under
this Agreement or under the Note is stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest.
 
Section 2.09.     Prepayments.
 
(a)  The Borrowers at any time and from time to time if the Loans to be repaid
are Prime Rate Loans, or on the last day of the applicable Interest Period if
the Loans to be repaid are LIBOR Loans,  without premium or penalty except as
provided in Section 2.14, upon not less than three Business Days’ irrevocable
written notice to the Bank with respect to prepayments of LIBOR Loans and on the
same Business Day irrevocable written notice with respect to Prime Rate Loans,
specifying the date and amount of repayment and whether such repayment is of
LIBOR Loans or Prime Rate Loans, or a combination thereof, and if a combination
thereof, the amount of repayment allocable to each.  If such notice is given,
the Borrowers shall make such repayment and the payment amount specified in such
notice shall be due and payable, on the date specified therein, together with
accrued interest to such date on the amount repaid to the Bank.  Partial
prepayments pursuant to this Section 2.9 shall be in an aggregate principal
amount of (x) except as provided in the Loan Management Agreement, $100,000 or
whole multiples in excess thereof with respect to Prime Rate Loans and (y)
$100,000 or whole multiples of $50,000 in excess thereof with respect to LIBOR
Loans.
 
 
15

--------------------------------------------------------------------------------

 


(b)  To the extent that the Aggregate Outstandings exceeds the lesser of (i) the
Borrowing Base as in effect at any time or (ii) the Line of Credit Commitment as
then in effect, the Borrowers shall immediately prepay the Line of Credit Loans
to the extent necessary to cause compliance therewith.


(c)  Each prepayment of principal of a Loan pursuant to this Section 2.09 shall
be accompanied by accrued interest to the date prepaid on the amount
prepaid.  Prepayments of LIBOR Loans shall be accompanied by the amounts, if
any, due pursuant to Section 2.13.


Section 2.10.     Use of Proceeds.  On the Closing Date a portion of the
proceeds of the Line of Credit Loans shall be used by the Borrowers to refinance
the existing indebtedness of the Borrowers owing to Capital One, N.A. as of the
Closing Date.  Thereafter, the proceeds of the Line of Credit Loans shall be
used to finance the Borrowers’ working capital and general corporate
requirements in the ordinary course of business.  Borrowers will not, directly
or indirectly, use any part of the proceeds of the Loans for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.
 
Section 2.11.     Taxes.  Any and all payments by or on account of any
obligation of Borrowers under this Agreement and each Note shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (1) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Bank receives an
amount equal to the sum it would have received had no such deductions been made,
(2)  Borrowers shall make such deductions and (3) Borrowers shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.  In addition, Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
The Borrowers shall indemnify Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
Bank on or with respect to any payment by or on account of any obligation of
Borrowers under this Agreement or the Note (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrowers by Bank shall be conclusive absent manifest error.
 
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrowers to a Governmental Authority, Borrowers shall deliver to Bank the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Bank.
 
 
16

--------------------------------------------------------------------------------

 
 
If Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay over such refund to Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrowers, upon the request of Bank, agree to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Bank in the event Bank is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to Borrowers or
any other Person.
 
Section 2.12.     Increased Costs.  (a) If any Change in Law shall: (1) shall
subject the Bank to any tax of any kind whatsoever with respect to this
Agreement, the Note or any Loan, or change the basis of taxation of payments to
the Bank of principal, interest, fees or any other amount payable hereunder
(other than any tax that is measured with respect to the overall net income of
the Bank or lending office of the Bank and that is imposed by the United States
of America, or any political subdivision or taxing authority thereof or therein,
or by any jurisdiction in which the Bank’s Banking Office is located, or by any
jurisdiction  in which the Bank is organized, has its principal office or is
managed and controlled); or (ii)shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement (whether or not
having the force of law) against assets held by, or deposits or other
liabilities in or for the account of, advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of the Bank; or
(iii)shall impose on the Bank any other condition, or change therein; and the
result of any of the foregoing is to increase the cost to the Bank of making,
renewing or maintaining advances or extensions of credit hereunder or to reduce
any amount receivable hereunder, in each case by an amount which the Bank deems
material, then, in any such case, the Borrowers shall pay the Bank, such
additional amount or amounts as the Bank shall have determined will compensate
the Bank for such increased costs or reduction.
 
           (b)           If Bank reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on Bank’s capital or on the capital of Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by Bank, to a level below
that which Bank or Bank’s holding company could have achieved but for such
Change in Law (taking into consideration Bank’s policies and the policies of
Bank’s holding company with respect to capital adequacy), then from time to time
Borrowers will pay to Bank such additional amount or amounts as will compensate
Bank or Bank’s holding company for any such reduction suffered.
 
           (c)           A certificate of Bank setting forth the amount or
amounts necessary to compensate Bank or its holding company, as the case may be,
as specified in the prior paragraphs of this Section shall be delivered to the
Administrative Borrower and shall be conclusive absent manifest error unless
Administrative Borrower gives written notice of reasonable exception within
twenty (20) days after receipt. The Borrowers shall pay Bank the amount shown as
due on any such certificate within ten (10) days after final determination of
such costs.  Failure or delay on the part of Bank to demand compensation
pursuant to this Section shall not constitute a waiver of Bank’s right to demand
such compensation.
 
Section 2.13.     Break Funding Payments.  In the event of (1) the payment of
any principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (2) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, or (3) the failure to borrow, convert, continue or prepay
any LIBOR Loan on the date specified in any notice delivered pursuant hereto
then, in any such event, Borrowers shall indemnify the Bank and hold the Bank
harmless for the loss, cost and expense attributable to such event, including,
without limitation, interest or fees payable by the Bank to lenders of funds
obtained by it in order to maintain LIBOR Loans hereunder.  In the case of a
LIBOR Loan, such loss, cost or expense to Bank shall be deemed to include an
amount reasonably determined by Bank to be the excess, if any, of (1) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the LIBOR Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (2) the amount of interest which would accrue on such principal
amount for such period at the interest rate which Bank would bid were it to bid,
at the commencement of such period, for dollar deposits of a comparable amount
and period from other banks in the eurodollar market. The Borrowers shall pay
Bank the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
 
 
17

--------------------------------------------------------------------------------

 


ARTICLE III.   CONDITIONS PRECEDENT
 
Section 3.01.     Conditions Precedent to All Loans.  The obligation of Bank to
enter into this Agreement and to make the Loans is subject to the condition
precedent that Bank shall have received on or before the Closing Date each of
the following, each in form and substance satisfactory to Bank and its counsel:
 
(1)       Certificates of Secretary. A certificate of the Secretary of each
Borrower, dated the Closing Date, certifying to (a) the certificate of
incorporation, and the by-laws of each respective Borrower and all amendments to
such certificate or by-laws, (b) all corporate actions taken by each respective
Borrower, including resolutions of their respective directors and, if required,
shareholders, authorizing the execution, delivery and performance of each of the
Loan Documents to which they are each a party and each other document or
agreement to be delivered pursuant to any of the Loan Documents, and (c) the
names and true signatures of the each party authorized to act on behalf of each
Borrower.
 
(2)      Good Standing Certificates/Certificates of Existence. Certificates of
the Secretary of State (or other appropriate official) of the jurisdiction of
formation of each Borrower, dated reasonably near the Closing Date, certifying
to the due formation and good standing/legal existence of each Borrower. For
each jurisdiction in which a Borrower is required to be qualified to conduct
business, a certificate of the Secretary of State (or other appropriate
official) of such jurisdiction, dated reasonably near the Closing Date,
certifying to the due qualification, authority and good standing/legal existence
of such Borrower in such jurisdiction.
 
(3)       Note.  The Line of Credit Note duly executed and delivered by the
Borrowers.
 
(4)      Security Agreement.  The Security Agreement, which shall be duly
executed and delivered by the Borrowers, together with Uniform Commercial Code
searches identifying all financing statements on file with respect to each
Borrower in all applicable jurisdictions indicating that no Person, other than
Bank, has a Lien (other than a Permitted Lien) on any of the Collateral as to
which perfection is obtained by the filing of a financing statement.
 
(5)       Evidence of Insurance.  Evidence that (a) all insurance required to be
maintained under the Loan Documents is in full force and effect, and (b) to the
extent required under the Loan Documents, Bank has been designated a loss payee
and additional insured under such insurance.
 
 
18

--------------------------------------------------------------------------------

 
 
(6)       Landlord’s Waiver.  With respect to Orbit’s leased premises located at
80 Cabot Court, Hauppauge, New York, a landlord’s waiver, in form and substance
satisfactory to Bank and its counsel.
 
(7)       Certificate.  The following statements shall be true and Bank shall
have received a certificate signed by a duly authorized representative of each
Borrower (dated the Closing Date) stating that: (a) the representations and
warranties contained in each of the Loan Documents are correct on and as of the
Closing Date, as though made on and as of such date, and (b) no Default or Event
of Default has occurred and is continuing, or would result from the transactions
contemplated by this Agreement and the other Loan Documents.
 
(8)       Opinion of Counsel.  A favorable opinion of counsel to each Borrower.
 
(9)       Repayment of Prior Credit Facilities.  Confirmation of the amounts
required to repay all obligations due to Capital One, N.A. to be refinanced with
the proceeds of the Loans together with confirmation that the Liens which secure
such credit facilities will be terminated upon repayment of such
obligations.  Simultaneously with the making of the initial Line of Credit Loan,
the Bank shall receive confirmation that Capital One, N.A. has received payment
in full and shall have delivered or released to the Bank (or authorized the Bank
to file) its termination documents.
 
(10)     Borrowing Base Certificate.  Receipt of a Borrowing Base Certificate
with (a) an accounts receivable aging schedule (from the end of the previous
month) (including the scheduling of all respective due dates and cancel dates
and setting forth those due more than 30 days, 60 days, 90 days, 120 days and
over 121 days) certified to be true and correct by the Chief Financial Officer
of the Administrative Borrower, and (ii) a summary report of inventory (from the
previous quarter end) broken down by raw material, finished goods and
work-in-process.
 
(11)     Fees and Expense. Payment of all fees and expenses required to be paid
in accordance with the Loan Documents, including the fees and expenses of
counsel to Bank.
 
(12)     No Material Adverse Change.  Receipt of satisfactory evidence that,
since June 30, 2012, there has been no (i) material adverse change in the
business, operations, performance, properties, prospects or condition (financial
or otherwise) of any Borrower, or (ii) event, development, state of facts,
change, circumstance, occurrence, condition or effect that, either individually
or in the aggregate, has materially impaired or would reasonably be expected to
materially impair the ability of the Borrowers, taken as a whole, to perform any
of their obligations to be contained in the Loan Documents.


(13)    No Litigation.  Receipt of satisfactory evidence that there exists no
action, suit, investigation, litigation or proceeding affecting any Borrower
pending or, to the knowledge of any Borrower, threatened before any court,
governmental agency or arbiter that could reasonably be expected to be adversely
determined against such Borrower and, if so adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Change.
 
(14)     Consents and Approvals.  All governmental and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained (without the
imposition of any conditions that are not acceptable to the Bank) and shall
remain in effect, and no law or regulation shall be applicable in the reasonable
judgment of the Bank that imposes materially adverse conditions upon the
transactions contemplated hereby.
 
 
19

--------------------------------------------------------------------------------

 
 
(15)     Field Examination. Prior to the Closing Date, the Bank shall have
received the result of a field examination of the collateral of the Borrowers
and all related books and records, the results of which shall be satisfactory to
the Bank in all respects.


(16)     Chief Financial Officer Certificate. The Bank shall have received a
certificate from the Chief Financial Officer of Orbit certifying that the
consolidated financial statements of Orbit and its Subsidiaries for the fiscal
year ended December 31, 2011, as audited by EisnerAmper LLP, and the interim
consolidated financial statements of Orbit and its Subsidiaries for the fiscal
six month period ended June 30, 2012, as prepared by management of Borrowers,
fairly reflect the financial condition of the Borrowers as of such dates, and
since each such date there has not been a Material Adverse Change.


(17)     Due Diligence.  The Bank shall have received and completed their due
diligence with respect to the Borrowers, including, bank checkings, trade
checkings, customer checkings, litigation checkings and background checks and
the Bank shall have been satisfied with the results thereof.


(18)     Other Information, Documentation.  The Bank shall have received such
other and further information and documentation as it may reasonably require,
including, but not limited to, any information or documentation relating to
compliance by the Borrowers with the requirements of all Environmental Laws.


(19)     Completion of Proceedings.  All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents, shall be reasonably
satisfactory in form and substance to the Bank and its counsel.


(20)    Additional Documentation.  Bank shall have received such other
approvals, opinions and documents as Bank may reasonably request.
 
Section 3.02     Conditions Precedent to All Line of Credit Loans.  The
obligation of Bank to make each Line of Credit Loan after the Closing Date is
subject to the further conditions precedent that on the date of making such Line
of Credit Loan:


(1)  Request for Advance.  The Bank shall have received the request for advance
duly executed by the Administrative Borrower in the form attached hereto as
Exhibit C.


(2)  Representations and Warranties, No Defaults or Events of Default. The
following statements shall be true:
 
(a)  The representations and warranties contained in each of the Loan Documents
are correct, in all material respects, on and as of the date of making such Line
of Credit Loan as though made on and as of such date (except for such
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects at and as of that time),
 
(b)  No Default or Event of Default has occurred and is continuing, or would
result from making such Line of Credit Loan, and
 
(3)  Additional Documentation.  Bank shall have received such other approvals,
opinions or documents as Bank may reasonably request.


Each request for a Line of Credit Loan and acceptance by the Administrative
Borrower on behalf of the Borrowers of the proceeds of such Line of Credit Loan
constitute a representation and warranty that the statements contained in
subsection (2) of this Section are true and correct both on the date of such
request and, unless a Borrower otherwise notifies Bank prior to the receipt of
the proceeds of such Line of Credit Loan, as of the date of making such Line of
Credit Loan (except for such representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects at and
as of that time).
 
 
20

--------------------------------------------------------------------------------

 


ARTICLE IV.    REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to Bank as follows:
 
Section 4.01.    Formation, Good Standing, Corporate Power and Due
Qualification.  Each Borrower (1) is a corporation duly formed, validly
existing, and in good standing/existence under the laws of the respective
jurisdiction of its formation, (2) has the corporate power and authority to own
its assets and to transact the business in which it now engages or proposes to
engage in, and (3) is duly qualified as a foreign corporation and in good
standing/existence under the laws of each jurisdiction in which such
qualification is required, except where failure to so qualify is not reasonably
likely to result in a Material Adverse Change.
 
Section 4.02.    Corporate Authority, No Contravention.  The execution, delivery
and performance by the Borrowers of each Loan Document to which they are a party
are within their respective corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not (1) require any consent or
approval of their shareholders which has not been obtained, (2) contravene their
respective certificate of incorporation and by-laws, (3) violate any provision
of any Law, order, writ, judgment, injunction, decree, determination, or award
presently in effect applicable to them, (4) result in a breach of or constitute
a default under any indenture or loan or credit agreement or any other
agreement, lease, or instrument to which they are a party or by which they or
their properties may be bound or affected, or (5) result in, or require, the
creation or imposition of any Lien other than in favor of the Bank upon or with
respect to any of the properties now owned or hereafter acquired by them.
 
Section 4.03.    Governmental Authority.  No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by any Borrower of any
Loan Document to which it is a party.
 
Section 4.04.    Legally Enforceable Loan Documents.  Each Loan Document to
which a Borrower is a party is the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
to the extent that such enforcement may be limited by (1) applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally, or (2)
general equitable principles, regardless of whether the issue of enforceability
is considered in a proceeding in equity or at law.
 
Section 4.05.    Financial Statements.  The consolidated financial statements of
Orbit International Corp. and its Subsidiaries for the fiscal year ended
December 31, 2011, as audited by EisnerAmper LLP, and the interim consolidated
financial statements of Orbit International Corp. and its Subsidiaries for the
fiscal six month period ended June 30, 2012, as prepared by management of
Borrowers, copies of which have been furnished to the Bank, fairly reflect the
financial condition of the Borrowers as of such dates, and since each such date
there has not been a Material Adverse Change.   Other than obligations and
liabilities arising in the ordinary course of business, since June 30, 2012,
there are no material obligations or liabilities contingent or otherwise, of the
Borrowers which are required to be reflected or disclosed under GAAP, but which
are not reflected or disclosed on such statements (other than obligations of
Borrowers incurred in the ordinary course of business.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 4.06.     Material Adverse Change.  No Material Adverse Change has
occurred since June 30, 2012.
 
Section 4.07.     Information.  No information, exhibit or report furnished by
any Borrower or any other Person to Bank in connection with the Loan Documents
or any transaction contemplated by any such Document or this Agreement or any
other Loan Documents contained or contains, as the case may be, any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading. Each Borrower has
disclosed to Bank in writing any and all facts known to such Borrower which
relate to the business of such Borrower which are reasonably likely to result in
a Material Adverse Change. Bank acknowledges that it has had a full opportunity
to speak to representatives of each such Borrower or other Person with regard to
any questions it has about any such information, exhibit or report.
 
Section 4.08.    Litigation.  There is no action, suit or proceeding pending or,
to the knowledge of any Borrower, threatened against or affecting any Borrower
before any Governmental Authority or arbitrator which could, in any one case or
in the aggregate, which could reasonably be expected to result in a Material
Adverse Change.
 
Section 4.09.     Ownership and Liens.  The Borrowers each have title to, or
valid leasehold interests in, all of their respective properties and assets,
real and personal, including the properties and assets and leasehold interests
reflected in the Borrowers’ financial statements referred to in Section 4.05
hereof (other than any properties or assets disposed of in the ordinary course
of business), and none of the properties and assets owned by the Borrowers and
none of the leasehold interests of the Borrowers are subject to any Lien, except
for Permitted Liens.
 
Section 4.10.     Subsidiaries.  Neither any Borrower nor any of its
Consolidated Subsidiaries have any Subsidiaries, except for each of the entities
listed on Schedule 4.10 hereto and except for TDL Manufacturing, Inc. and Orbit
Instrument of California, Inc. which are each a Subsidiary of Orbit and are each
inactive.
 
Section 4.11.     Compliance with Laws.  No Borrower is in violation of any Law
or in default with respect to any judgment, writ, injunction or decree where
such violation or default has resulted in, or could reasonably result in, a
Material Adverse Change.  The Credit Parties each possess and are in compliance
in all material respects with all Governmental Approvals required to conduct
their respective business as now conducted and as presently proposed to be
conducted.
 
Section 4.12.     Taxes.  Each Borrower has filed all tax returns (foreign,
federal, state, and local) required to be filed and has paid all taxes,
assessments, and governmental charges and levies due pursuant either to such
returns or any assessment received by such Borrower.  The charges, accruals and
reserves on the books of each Borrower for taxes or other governmental charges
are adequate.
 
Section 4.13.     ERISA.  Each Borrower is in compliance in all material
respects with all applicable provisions of ERISA applicable to such
Borrower.  Neither a Reportable Event nor a Prohibited Transaction has occurred
and is continuing with respect to any Plan.  No notice of intent to terminate a
Plan has been filed nor has any Plan been terminated.  No circumstances exist
which constitute grounds under Section 4042 of ERISA entitling the PBGC to
institute proceedings to terminate, or appoint a trustee to administrate, a
Plan, nor has the PBGC instituted any such proceedings.  Neither any Borrower
nor any ERISA Affiliate has completely or partially withdrawn under Sections
4201 or 4204 of ERISA from a Multiemployer Plan.  Each Borrower and each ERISA
Affiliate have met their respective minimum funding requirements under ERISA
with respect to all of their respective Plans and there are no unfunded vested
benefits.  Neither any Borrower nor any ERISA Affiliate have incurred any
liability to the PBGC under ERISA.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 4.14.     Environmental Protection.  Each Borrower has obtained all
Governmental Approvals, if any, required of such Borrower under all
Environmental Laws.  The Borrowers are in compliance in all material respects
with all such Governmental Approvals, all Environmental Laws, and all agreements
entered into with any Governmental Authority under or pursuant to or with
respect to any such Governmental Approval or Environmental Law.  The Borrowers
have not received any Environmental Notice nor are the Borrowers aware that any
Governmental Authority is contemplating delivering to any Borrower an
Environmental Notice.  There are no governmental, administrative actions or
judicial proceedings pending or, to the knowledge of any officer of the
Borrowers, contemplated under any Environmental Laws to which any Borrower is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Laws with respect
to any of the properties of any Borrower.
 
Section 4.15.     No Defaults on Outstanding Judgments or Orders.  The Borrowers
have satisfied all judgments against each Borrower and the Borrowers are not in
default in any material respect with respect to (i) any judgment, writ,
injunction, decree of any Governmental Authority or arbitrator or (ii) any rule,
or regulation which could reasonably be expected to result in a Material Adverse
Change.
 
Section 4.16.     Licenses and Intellectual Property.  The Borrowers each
possess all licenses, franchises, patents, copyrights, trademarks, and trade
names, or rights thereto, to conduct their respective business as now conducted
and as presently proposed to be conducted, and the Borrowers are not in
violation of any valid rights of others with respect to any of the items noted
above.
 
Section 4.17.     Labor Disputes and Acts of God.  Neither the business nor the
properties of any Borrower are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy, or other casualty (whether or not
covered by insurance).
 
Section 4.18.     Other Agreements.  The Borrowers are not a party to any
indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any organizational document restriction, which has
resulted in, or is reasonably likely to result in, a Material Adverse
Change.  The Borrowers are not in default in any respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which they are a party which has
resulted in or is reasonably likely to result in a Material Adverse Change.
 
Section 4.19.     Governmental Regulation.  The Borrowers are not subject to any
Law limiting their ability to incur their obligations under any of the Loan
Documents to which they are a party, including the Public Utility Holding
Company Act of 1935, the Investment Company Act of 1940, the Interstate Commerce
Act, or the Federal Power Act.
 
Section 4.20.     Solvent.  Each Borrower is Solvent.
 
Section 4.21.     Anti-Terrorism Laws.
 
(a)  General.  No Borrower is in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)  Executive Order No. 13224.  No Borrower, or to Borrowers’ knowledge, any of
their respective agents acting or benefiting in any capacity in connection with
the Loans or other transactions hereunder, is any of the following (each a
“Blocked Person”):
 
(i)  A Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii)  A Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
(iii)  A Person with which Bank is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;
 
(iv)  A Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;
 
(v)  A Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or
 
(vi)  A Person who is affiliated with a Person listed above.


ARTICLE V.   AFFIRMATIVE COVENANTS

 
Each Borrower, jointly and severally, covenants and agrees with the Bank that so
long as the Line of Credit Commitment remains in effect, or any of the principal
of or interest on the Note or any other Obligations hereunder shall be unpaid it
will, and will cause each of their Subsidiaries (if any) to:
 
Section 5.01.     Maintenance of Existence.  Preserve and maintain their
respective corporate existence and good standing/existence in the jurisdiction
of their formation, and, if applicable, qualify and remain qualified as a
foreign corporation in each jurisdiction in which such qualification is
required.
 
Section 5.02.     Maintenance of Records.  Keep adequate records and books of
account in which complete entries reflecting all financial transactions will be
made in material conformity with GAAP consistently applied.
 
Section 5.03.     Maintenance of Properties.  Maintain, keep and preserve all of
their respective properties (tangible and intangible) necessary or useful in the
proper conduct of their respective business in good working order and condition,
ordinary wear and tear excepted.  To the extent necessary to conduct the
business of each Borrower, preserve, protect, renew and keep in full force and
effect their rights, licenses, permits, patents, trademarks, trade names and
franchises.
 
Section 5.04.     Conduct of Business.  Continue to engage in a business of the
same general type as conducted by them on the Closing Date.
 
Section 5.05.     Maintenance of Insurance.  Maintain insurance with financially
sound and reputable insurance companies or associations rated “A” or better by
A.M. Best and Company in such amounts and covering such risks as is usually
carried by companies engaged in the same or a similar business and similarly
situated.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.06.     Compliance With Laws.  Comply in all material respects with
all applicable Laws and Governmental Approvals, such compliance to include,
paying before the same become delinquent all taxes, assessments and governmental
charges imposed upon them or upon their respective property except in the case
of taxes, such taxes are the subject of a Good Faith Contest. Without limiting
the generality of the foregoing sentence, comply with all applicable
Environmental Laws and pay or cause to be paid all costs and expenses incurred
in connection with such compliance.
 
Section 5.07.     Right of Inspection; Field Exams.  Upon reasonable notice and
at any reasonable time and from time to time, permit Bank or any agent or
representative of Bank at Bank’s expense (1) to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of
the Borrowers or, and (2) to discuss the affairs, finances and accounts of the
Borrowers, with any of their officers, and directors, and the independent
accountants for the Borrowers, as applicable.  In addition, the Bank shall have
the right to obtain a field examination of the Borrowers’ Accounts and
inventory, at Borrowers’ expense, by the Bank’s field examiner or an outside
firm engaged by the Bank, in either case at Borrowers’ expense, at any time
provided that so long as no Event of Default has occurred and is continuing,
such field examination shall not be required more than once in any twelve (12)
month period.
 
Section 5.08.     Other Agreements.  Perform and comply with each of the
provisions of each and every agreement to which they are each a party where the
failure to perform or comply could reasonably be expected to result in a
Material Adverse Change.
 
Section 5.09.     Payment of Obligations.  Promptly pay all Debt and other
obligations when due and payable, except where such Debt or other obligations
are being contested pursuant to a Good Faith Contest.
 
Section 5.10.     Reporting Requirements.  Furnish to Bank:
 
(1)  Quarterly Financial Statements.  As soon as available, and in any event
within seventy five (75) days after the end of each fiscal quarter of each
Fiscal Year of the Borrowers, a financial statement and 10Q Report of Orbit and
its Subsidiaries, presented on a consolidated basis with all its present and
future Subsidiaries for such fiscal quarter, all such financial statements to
include balance sheets with related statements of income and retained earnings
and statements of cash flows of the Borrowers, all in reasonable detail and
setting forth in comparative from the figures for the corresponding period of
the previous Fiscal Year, prepared by the Borrowers, all such financial
statements to be prepared in accordance with GAAP, subject to normal year-end
adjustments.
 
(2)  Annual Financial Statements.  As soon as available, and in any event within
105 days of the end of each Fiscal Year of the Borrowers, annual audited
financial statements and 10K Report of Orbit and all of its Subsidiaries,
presented on a consolidated basis with all present and future Subsidiaries and
related party entities for such Fiscal Year, all such financial statements to
include balance sheets with related statements of income and retained earnings
and statements of cash flows of the Borrowers, all in reasonable detail and
setting forth in comparative form the figures for the previous Fiscal Year,
together with an unqualified opinion by EisnerAmper LLP or another independent
certified public accounting firm selected by the Borrowers and reasonably
satisfactory to the Bank, all such financial statements to be prepared in
accordance with GAAP.
 
 
25

--------------------------------------------------------------------------------

 
 
(3)  Certificate of Chief Financial Officer.  Accompanying the quarterly and
annual financial statements to be delivered under subsections (1) and (2) above,
a calculation of financial covenants required in Article VII hereof and a
statement signed by the Chief Financial Officer of Orbit certifying, to his
knowledge, to the accuracy of the information and compliance with all financial
and non-financial covenants;
 
(4)  Borrowing Base Certificate.  Within fifteen (15) days of the end of each
month, a Borrowing Base Certificate with (i) an accounts receivable aging
schedule (including the scheduling of all respective due dates and cancel dates
and setting forth those due more than 30 days, 60 days, 90 days, 120 days and
over 121 days) and (ii) the related quarterly summary report of inventory
relating to such period broken down by raw material, finished goods and
work-in-process which quarterly summary report shall be as of the date of the
end of the most recent fiscal quarter (provided that, any such inventory report
to be delivered in the month immediately succeeding the end of any fiscal
quarter shall be as of the date of the end of the prior fiscal quarter).
 
(5)  Management Letters.  Promptly after their receipt, copies of all management
letters or reports submitted to the Borrowers by their independent public
accountants in connection with the examination of the financial statements of
the Borrowers made by such accountants.
 
(6)  Litigation.  Promptly after their commencement, notice of all actions,
suits, and proceedings before any Governmental Authority or arbitrator involving
or affecting any Borrower, which, if determined against such Borrower, would
reasonably be expected to result in a Material Adverse Change.
 
(7)  Notice of Defaults and Events of Default.  As soon as possible and in any
event within five (5) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken with respect to such
Default or Event of Default.
 
(8)  Insurance.  Promptly after the occurrence of any casualty, damage or loss
to any Borrower, whether or not giving rise to a claim under any insurance
policy, in an amount greater than $100,000.00 notice of such event, together
with copies of any documents relating to such event, including copies of any
such claim, in possession or control of such Borrower or any agent of such
Borrower, and immediately after the occurrence thereof, written notice of any
cancellation of any insurance policy required to be maintained by the Borrowers
pursuant to any of the Loan Documents.
 
(9)  Environmental Notices.  Promptly after their receipt, copies of all
Environmental Notices received by a Borrower.
 
(10)    Material Adverse Change.  As soon as possible and in any event within
three (3) Business Days after the occurrence of any event or circumstance which
has resulted in, or could result in, a Material Adverse Change, written notice
of such event or circumstance.
 
(11)    ERISA Reports.  Promptly after their filing or receipt, copies of all
reports, including annual reports, and notices which the Borrowers file with or
receive from the PBGC or the U.S. Department of Labor under ERISA, and as soon
as possible and in any event within three (3) Business Days after any Borrower
knows or has reason to know that any Reportable Event or Prohibited Transaction
has occurred with respect to any Plan or that the PBGC or any Borrower or any
ERISA Affiliate has instituted or will institute proceedings under Title IV of
ERISA to terminate any Plan, the Borrowers will deliver to Bank a certificate of
the chief financial officer of the Borrowers setting forth details as to such
Reportable Event or Prohibited Transaction or Plan termination and the action
the Borrowers propose to take with respect to such Event, Transaction or
termination.
 
 
26

--------------------------------------------------------------------------------

 
 
(12)    General Information.  Such other information respecting the status of
the business, assets, liabilities, results of operations, condition (financial
or otherwise), property or prospects of any Borrower as Bank may reasonably
request from time to time.
 
Section 5.11.    New Subsidiaries.  Within ten (10) days after any Person
becomes a Subsidiary of any Borrower, (1) give the Bank written notice of same,
and (2) cause such to execute and deliver a Joinder Agreement in order to become
a Borrower under and to be bound by the provisions of this Agreement, the Note
and the Security Agreement, and in connection therewith shall deliver or cause
to be delivered such proof of corporate action, incumbency of officers and other
documents (including opinions of counsel) as are consistent with those delivered
as to each Borrower pursuant to Section 3.01 hereof on the Closing Date, or as
the Bank may request, each in form and substance satisfactory to the Bank.
 
Section 5.12.    Operating Account.  Each Borrower shall maintain its primary
operating account at, and majority of cash balances with, the Bank, including
cash management services.
 
ARTICLE VI.     NEGATIVE COVENANTS

 
Each Borrower, jointly and severally, covenants and agrees with the Bank that so
long as the Line of Credit Commitment remains in effect, or any of the principal
of or interest on the Note or any other Obligations hereunder shall be unpaid it
will not, and will not directly or indirectly cause or permit any of its
Subsidiaries (if any) to:
 
Section 6.01.    Debt.  Create, incur, assume, or suffer to exist, any Debt,
except (1) Obligations owing to the Bank, (2) current operating liabilities
(other than for borrowed money) which are not more than one hundred twenty (120)
days past due, incurred in the ordinary course of business and paid within the
specified time, unless they are the subject of a Good Faith Contest, (3) Debt
secured by Permitted Liens, and (4) Debt which is subordinated on terms and
provisions and pursuant to documentation acceptable to Bank to Debt owed to
Bank.
 
Section 6.02.   Guarantees.  Assume, guaranty, endorse or otherwise be or become
directly or contingently responsible or liable for the obligations of any
Person, including but not limited to, an agreement to purchase any obligation,
stock, assets, goods or services or to supply or advance any funds, assets,
goods or services, or an agreement to maintain or cause such Person to maintain
a minimum working capital or net worth or otherwise to assure the creditors of
any Person against loss, except (1) guaranties by endorsement of negotiable
instruments for deposit or collection in the ordinary course of business, and
(2) guaranties from one Borrower to another Borrower.
 
Section 6.03.     Liens.  Create, incur, assume, or suffer to exist, any Lien,
upon or with respect to any of its properties or assets, now owned or hereafter
acquired, except:
 
(1)  Liens in favor of Bank,
 
(2)  Liens for taxes or assessments or other governmental changes or levies if
not yet due and payable or if they are due and payable they are the subject of a
Good Faith Contest,
 
 
27

--------------------------------------------------------------------------------

 
 
(3)  Liens imposed by Law, such as mechanic’s, materialmen’s, landlord’s,
warehousemen’s, and carrier’s Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
or which are being contested pursuant to a Good Faith Contest,
 
(4)  Liens under worker’s compensation, unemployment insurance, social security,
or similar legislation,
 
(5)  Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business,
 
(6)  Judgment and other similar Liens arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured by such Liens are the subject of a
Good Faith Contest,
 
(7)  Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by the applicable Borrower of the property or assets so encumbered
in the ordinary course of its business or materially impair the value of the
property subject to such encumbrance,
 
(8)  Purchase money Liens on any property hereafter acquired or the assumption
of any Lien on property existing at the time of such acquisition, or a Lien
incurred in connection with any conditional sale or other title retention
agreement or a Capital Lease, provided that: (a) any property subject to any of
the foregoing is acquired by a Borrower in the ordinary course of its business
and the Lien on any such property is created contemporaneously with such
acquisition, (b) the Debt secured by any Lien shall not exceed $350,000, in the
aggregate, and, as so created, assumed, or existing shall not exceed 100% of the
purchase price of such property, (c) each such Lien shall attach only to the
property so acquired and fixed improvements on such property and the proceeds
thereof.
 
Section 6.04.    Lease Obligations.  Create, incur, assume, or suffer to exist
any obligation as lessee for the rental or hire of any real or personal
property, except (1) Capital Leases permitted by Section 6.03 hereof, and (2)
leases existing on the date of this Agreement and any extensions or renewals
thereof and other leases entered into after the date of this Agreement (other
than Capital Leases) which, in the aggregate, do not require the Borrowers to
make payments in excess of $1,000,000.00 in the aggregate in any Fiscal Year,
subject to annual increases of not more than five percent (5%).
 
Section 6.05.    Investments.  Make any loan or advance to any Person, or
purchase or otherwise acquire any capital stock, assets, obligations, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in any Person, except (1) direct obligations of the United
States of America or any agency thereof backed by the full faith and credit of
the United States of America with maturities of one (1) year or less from the
date of acquisition, (2) commercial paper with maturities of one hundred eighty
(180) days or less of a domestic issuer rated at least “A-1” by Standard &
Poor’s Rating Group, a division of McGraw-Hill Companies or “P-1” by Moody’s
Investors Service, Inc., (3) certificates of deposit with maturities of one (1)
year or less from the date of acquisition issued by any commercial bank having
capital and surplus in excess of $1,000,000,000.00, (4) money market funds with
assets in excess of $2,000,000,000.00, (5) the purchase of marketable securities
in the ordinary course of Borrowers’ business, (6) the corporate bonds set forth
on Schedule 6.05 annexed hereto and any corporate bonds purchased after the
Closing Date which are rated BBB at the time of purchase provided at the time of
any purchase of such additional corporate bonds the aggregate market value of
all corporate bonds currently owned and to be purchased by the Borrowers shall
not exceed $1,000,000.00 and (7) repurchases by Orbit of its Equity Securities,
in an amount not in excess of $400,000, in the aggregate, in any calendar year,
unless the Bank consents to a greater amount, which consent shall not be
unreasonably withheld or delayed.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 6.06.    Sale of Assets.  Sell, lease, assign, transfer, or otherwise
dispose of, any of its now owned or hereafter acquired assets, except (1)
inventory disposed of in the ordinary course of business and  (2) the sale or
other disposition of assets no longer used or useful in the conduct of its
business.
 
Section 6.07.     Fundamental Changes.  Merge or consolidate with, or change its
form of business organization, or liquidate or dissolve (or suffer any
liquidation or dissolution), or sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or a material
portion of its assets (whether now owned or hereafter acquired), to any Person
or acquire from any Person assets which will constitute a material portion of
any Borrower’s assets after giving effect to such acquisition, except, however,
Borrowers may dissolve TDL Manufacturing, Inc. and Orbit Instrument of
California, Inc. which are currently inactive.
 
Section 6.08.     Lines of Business.  Directly or indirectly engage in any
business inconsistent with the general character of the business in which they
are engaged on the Closing Date, or substantially alter the general character of
their respective business.
 
Section 6.09.     Transactions With Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of such Borrower’s business and
upon fair and reasonable terms no less favorable to such Borrower than such
Borrower would obtain in a comparable arm’s length transaction with a Person not
an Affiliate with the exception of (1) power supplies made by Behlman
Electronics, Inc. for Integrated Consulting Services, Inc. and (2) displays made
by Tulip Development Laboratory, Inc. for Orbit.
 
Section 6.10.     Name, Fiscal Year Accounting and Organizational
Documents.  Change their names, their Fiscal Year, their method of accounting,
except as required by GAAP, or any of the terms or provisions of their
certificates of incorporation or by-laws or any other organizational document.
 
Section 6.11.     Distributions.  Declare or pay any dividends or distributions
(other than dividends payable solely in capital stock) or purchase, redeem,
retire, or otherwise acquire for value any of their respective capital stock or
securities convertible into capital stock now or hereafter outstanding (provided
the repurchase of stock shall be permitted only if such repurchase will not
cause a violation of any financial covenants set forth in Article VII herein),
or make any distribution of assets to stockholders as such, whether in cash,
assets, or in obligations of any Borrower, or allocate or otherwise set apart
any sum for the payment of any dividend or distribution on, or for the purchase,
redemption, or retirement of any capital stock, or make any other distribution
by reduction of capital or otherwise in respect of any capital stock, or
purchase or otherwise acquire for value any capital stock, except, as set forth
above.
 
Section 6.12.     Prepayment of Debt.  Prepay any Debt, other than Debt owed to
Bank.
 
ARTICLE VII.   FINANCIAL COVENANTS
 
 
29

--------------------------------------------------------------------------------

 
 
So long as the Note remains unpaid, the Line of Credit Commitment is outstanding
or any other amount is owing under this Agreement by any Borrower to Bank or
under any of the Loan Documents:
 
Section 7.01.     Consolidated Fixed Charge Coverage Ratio.  The Borrowers shall
maintain a Consolidated Fixed Charge Coverage Ratio of not less than 1.25 to
1.00, as determined at the end of each Fiscal Quarter.
 
Section 7.02.     Ratio of Consolidated Total Liabilities to Tangible Net
Worth.  The Borrowers shall maintain a ratio of Consolidated Total Liabilities
to Tangible Net Worth of not greater than 1.25 to 1.00, as determined at the end
of each Fiscal Quarter.
 
Section 7.03.     Minimum Availability.  The Borrowers shall, at all times from
the Closing Date through August 31, 2013, have cash, marketable securities and
Excess Availability of not less than $1,000,000, in the aggregate.

 
ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES

 
Section 8.01.     Events of Default.  Any of the following events shall be an
“Event of Default”:
 
(1)  Payment Default.  (a) Borrowers fail (i) to pay the principal of any Note
when due and payable, (ii) to pay interest on any Note when due and payable or
(b) any Borrower fails to pay any fees or expenses required to be paid under any
of the Loan Documents within ten (10) calendar days after such fee or expense is
due and payable,
 
(2)  Breach of Representation.  Any representation or warranty made by a
Borrower in any Loan Document to which it is a party or which is contained in
any certificate, document, opinion, or financial or other statement furnished at
any time under or in connection with any Loan Document shall prove to have been
incorrect in any material respect on or as of the date made,
 
(3)  Breach of Covenant.  The Borrowers shall fail to perform or observe (a) any
term, covenant or agreement contained in Section 5.10, Section 5.12, Article VI
or Article VII on their part to be performed or observed, or (b) any other term,
covenant or agreement contained in this Agreement and, in the case of this
clause (b) only, such failure shall remain unremedied for ten (10) consecutive
calendar days after such occurrence,
 
(4)  Cross Default.  Any Borrower shall fail to pay all or any portion of its
Debt where the aggregate amount of such Debt exceeds $50,000.00 or any interest
or premium on such Debt when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt, or any other event shall occur and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt, or any such Debt shall be
declared to be due and payable, or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity of such
Debt,
 
 
30

--------------------------------------------------------------------------------

 
 
(5)  Bankruptcy.  Any Borrower shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against any Borrower seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangements, adjustment, protection, relief, or composition of it or its debts
under any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and if instituted against any Borrower shall remain undismised
for a period of thirty (30) days; or any Borrower shall take any action to
authorize any of the actions set forth above in this subsection (5),
 
(6)  Judgments.  Any judgment or order or combination of judgments or orders for
the payment of money, in excess of $50,000.00 in the aggregate, shall be
rendered against any Borrower and either (a) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (b) there shall be
any period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect,
 
(7)  ERISA.  Any of the foregoing events occur or exist with respect to either
any Borrower or any ERISA Affiliate: (a) any Prohibited Transaction involving
any Plan; (b) any Reportable Event with respect to any Plan; (c) the filing
under Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution of the PBGC of any such proceedings; (e) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, could in the opinion of Bank subject either any Borrower or
any ERISA Affiliate to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceeds or may exceed $25,000.00,
 
(8)  Loan Documents.  Any Loan Document shall at any time after its execution
and delivery and for any reason, cease to be in full force and effect or shall
be declared to be null and void, or the validity or enforceability of such Loan
Document shall be contested by any Borrower or any Borrower shall fail to
perform any of its obligations under such Loan Document or any Borrower shall
deny that it has any or further liability or obligation under any such Loan
Document,
 
(9)  Security Agreement.  The Security Agreement shall at any time and for any
reason cease (a) to create a valid Lien in and to the property purported to be
subject to such Security Agreement, or (b) if the Lien on the property purported
to be subject to such Security Agreement ceases for any reason to be a perfected
first priority Lien in any or all of such property,
 
(10)     Material Adverse Change.  The occurrence of a Material Adverse Change,
or
 
(11)     Change of Control.  The occurrence of a Change of Control.
 
Section 8.02.     Remedies.  If any Event of Default shall occur, Bank may
without notice to the Borrowers, take any or all of the following actions, at
the same or different times, (1) terminate the Line of Credit Commitment, (2)
declare the outstanding Note, all interest on the Note, and all other
Obligations payable under any other Loan Document to be forthwith due and
payable, whereupon the Note, all such interest, and all such amounts due under
such other Loan Documents shall become and be forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by the Borrowers, (3) exercise any remedies provided in
any of the Loan Documents and/or (4) exercise any rights and remedies provided
by Law.
 
 
31

--------------------------------------------------------------------------------

 
 
No failure on the part of Bank to exercise, and no delay in exercising, any
right under any Loan Document shall operate as a waiver of such right or
preclude any other or further exercise of such right or the exercises of any
other right.  The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by Law.

 
ARTICLE IX.  MISCELLANEOUS

 
Section 9.01.    Amendments, Etc.  No amendment, modification, termination, or
waiver of any provision of any Loan Document, nor consent to any departure by a
Borrower from any Loan Document, shall in any event be effective unless the same
shall be in writing and signed by Bank, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No notice to or demand on the Borrowers in any case shall entitle the
Borrowers to any other or further notice or demand in the same, similar or other
circumstance unless required by the terms of this Agreement.
 
Section 9.02.     Usury.  Anything herein to the contrary notwithstanding, the
obligations of the Borrowers under this Agreement and the Note shall be subject
to the limitation that payments of interest shall not be required to the extent
that receipt of such payment would be contrary to provisions of Law applicable
to Bank limiting rates of interest which may be charged or collected by Bank.
 
Section 9.03.     No Waiver; Cumulative Remedies.  Neither any failure nor any
delay on the part of the Bank in exercising any right, power or privilege
hereunder or under the Note or any other Loan Document shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege.  The rights, remedies,
powers and privileges herein provided or provided in the other Loan Documents
are cumulative and not exclusive of any rights, remedies powers and privileges
provided by law.
 
Section 9.04.     Indemnification.  The Borrowers, jointly and severally, agree
(a) to indemnify, defend and hold harmless the Bank and its officers, directors,
employees, and affiliates (each, an “indemnified person”) from and against any
and all losses, claims, damages, liabilities or judgments to which any such
indemnified person may be subject and arising out of or in connection with the
Loan Documents, the financings contemplated hereby, the use of any proceeds of
such financings or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
of such indemnified persons is a party thereto, and to reimburse each of such
indemnified persons upon demand for any reasonable legal or other expenses
incurred in connection with the investigation or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities, judgments or related expenses to
the extent arising from the willful misconduct or gross negligence of such
indemnified person, (b) to pay or reimburse the Bank for all its out-of-pocket
costs and expenses incurred in connection with the preparation and execution of
and any amendment, supplement or modification to this Agreement, the Note any
other Loan Documents, and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including without limitation, the reasonable fees and disbursements of
Farrell Fritz, P.C., counsel to the Bank, and (c) to pay or reimburse the Bank
for all its costs and expenses incurred in connection with the enforcement and
preservation of any rights under this Agreement, the Note, the other Loan
Documents, and any other documents prepared in connection herewith or therewith,
including, without limitation, the reasonable fees and disbursements of counsel
(including, without limitation, in-house counsel) to the Bank, including all
such out-of-pocket expenses incurred during any work-out, restructuring or
negotiations in respect of the Obligations.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 9.05.    Assignment, Participation.  This Agreement shall be binding
upon, and shall inure to the benefit of each Borrower, Bank and their respective
successors and assigns. No Borrower may assign or transfer its rights or
obligations under any of the Loan Documents.  Bank may assign or otherwise
transfer all or a portion of its rights and obligations under this Agreement and
the other Loan Documents to any other party and such other person shall
thereupon become vested with all of the rights and obligations of Bank under
this Agreement and the other Loan Documents.  In the case of an assignment by
Bank, the assignee shall have, to the extent of such assignment (unless
otherwise provided in such assignment), the same rights, benefits and
obligations as it would have if it were Bank.
 
Bank may sell participations in all or any part of the Loans to one or more
banks or other institutions.  Bank may furnish any information concerning the
Borrowers in the possession of Bank from time to time to assignees and
participants (including prospective assignees and participants).
 
Bank has the right to pledge the Note to a Federal Reserve Bank.
 
Section 9.06.     Notices, Etc.  All notices and other communications provided
for under any of the Loan Documents shall be in writing and shall be delivered
by hand or overnight courier service, mailed or sent by telecopy to any party to
this Agreement, at its address specified on its signature page to this Agreement
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices and communications shall be effective in the
case of delivery by hand or overnight courier service or by telecopy on the date
of receipt and be effective in the case of delivery by mail three (3) Business
Days after being deposited in the mails.
 
Section 9.07.    Right of Setoff.  Upon the occurrence and during the
continuance of any Event of Default, Bank is hereby authorized at any time and
from time to time, without notice to any Borrower (any such notice being
expressly waived by each Borrower), to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Bank to or for the credit or the account
of such Borrower against any and all of the obligations of each Borrower now or
hereafter existing under any of the Loan Documents, irrespective of whether or
not Bank shall have made any demand under such Loan Document and although such
obligations may be unmatured.  The rights of Bank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which Bank may have.  If the Bank exercises any right of
setoff, it shall notify the Borrowers after the exercise thereof but failure to
provide said notice shall not impose any liability on the Bank nor negate any
setoff previously exercised.
 
Section 9.08.    Jurisdiction, Immunities.  Each Borrower hereby irrevocably
submits to the jurisdiction of any New York State or United States Federal court
sitting in County of New York in the State of New York over any action or
proceeding arising out of or relating to any of the Loan Documents, and each
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or Federal
court.  Each Borrower irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to
such Borrower at its address specified on the signature page of this Agreement
by registered mail, return receipt requested.  Each Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdictions by suit on the judgment or in any other
manner provided by Law.  Each Borrower further waives any objection to venue in
such State on the basis of inconvenient forum. Each Borrower further agrees that
any action or proceeding brought against Bank shall be brought only in New York
State or United States Federal court sitting in the County of New York.
 
 
33

--------------------------------------------------------------------------------

 
 
Nothing in this Section shall affect the right of Bank to serve legal process in
any other manner permitted by Law or affect the right of Bank to bring any
action or proceeding against any Borrower or its property in the courts of any
other jurisdictions.
 
To the extent that any Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Borrower hereby
irrevocably waives such immunity in respect of its obligations under all of the
Loan Documents.
 
Section 9.09.    Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to its conflict of law principles.
 
Section 9.10.    Severability.  In case any one or more of the provisions
contained in this Agreement, the Note or any other Loan Document should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.
 
Section 9.11.    Reinstatement; Certain Payments.  If claim is ever made upon
the Bank for repayment or recovery of any amount or amounts received by the Bank
in payment or on account of any of the Obligations under this Agreement, the
Bank shall give prompt notice of such claim to each Borrower, and if the Bank
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over the Bank or any of
its property, or (ii) any settlement or compromise of any such claim effected by
the Bank with any such claimant, then and in such event each Borrower agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon such Borrower notwithstanding the cancellation of the Note or other
instrument evidencing the Obligations under this Agreement or the termination of
this Agreement, and each Borrower shall be and remain jointly and severally
liable to the Bank hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by the Bank.
 
Section 9.12.    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
 
Section 9.13.    Headings.  The headings in this Agreement are for reference
only, and shall not affect the interpretation or construction of this Agreement.
 
Section 9.14.     Severability of Provisions.  Any provision of any Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 9.15.    Integration.  The Loan Documents set forth the entire agreement
among the parties hereto relating to the transactions contemplated thereby and
supersede any prior oral or written statements or agreements with respect to
such transactions.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 9.16.     Effectiveness; Survival.  This Agreement shall become
effective on the date on which all parties hereto shall have signed a
counterpart copy hereof and shall have delivered the same to the Bank.  All
representations and warranties made herein and in the other Loan Documents and
in the certificates delivered pursuant hereto or thereto shall survive the
making by the Bank of the Loans as herein contemplated and the execution and
delivery to the Bank of the Note evidencing the Loans and shall continue in full
force and effect so long as the Obligations hereunder are outstanding and unpaid
and the Commitments are in effect.  The obligations of the Borrowers pursuant to
Section 2.11, Section 2.12, Section 2.13 and Section 9.04 shall survive
termination of this Agreement and payment of the Obligations.
 
Section 9.17.    Construction.  This Agreement is the result of negotiations
between, and has been reviewed by, each Borrower, the Bank and their respective
counsel.  Accordingly, this Agreement shall be deemed to be the product of each
party hereto, and no ambiguity shall be construed in favor of or against either
any Borrower or the Bank
 
Section 9.18.     Joint and Several Obligations.
 
(a)           Benefits.  The Loans will directly or indirectly benefit each
Borrower hereunder severally, and all of them jointly, regardless of the fact no
Borrower receives all or part of the proceeds of any of the Loans.


(b)           Acceptance of Joint and Several Liability.  Each of the Borrowers
is accepting joint and several liability hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by the
Bank under this Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each other
Borrower to accept joint and several liability for the Obligations.


(c)           Payment and Performance.  Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but as a co-debtor, joint and several liability with the other Borrowers,
with respect to the payment and performance of all of the Obligations, it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligation of each of the Borrowers without preference or
distinction among them.


(d)           Failure to Perform.  If and to the extent that any of the Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the obligations in accordance with the terms
thereof, then, in each such event, the other Borrowers will make such payment
with respect to such Obligations or perform such obligation.


(e)           Waiver of Notice; Asset to Actions; etc.  The obligations of each
of the Borrowers under the provisions of this Section 9.18 constitute full
recourse obligations of each of the Borrowers enforceable against each such
Borrower, irrespective of the validity, regularity or enforceability of this
Agreement as against any particular Borrower. Each and every representation,
warranty, covenant and agreement made by the Borrowers, or any of them hereunder
or under the other Loan Documents shall be joint and several, whether or not so
expressed, and such obligations of any Borrower shall not be subject to any
counterclaim, setoff, recoupment or defense based upon any claim any Borrower
may have against any other Borrower or the Bank, and shall remain in full force
and effect without regard to, and shall not be released, discharged or in any
way affected by, any circumstances or condition affect any other Borrower,
including without limitation (a) any waiver, consent, extension, renewal,
indulgence or other action or inaction under or in respect of this Agreement or
any other Loan Document, or any agreement or other document related thereto with
respect to any other Borrower, or any exercise or non-exercise of any right,
remedy, power or privilege under or in respect of any such agreement or
instrument with respect to any other Borrower, or the failure to give notice of
any of the foregoing to any other Borrower, (b) any invalidity or
unenforceability, in whole or in part, of any such agreement or instrument with
respect to any other Borrower, (c) any failure on the part of any other Borrower
for any reason to perform or comply with any term of any such agreement or
instrument, (d) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding with respect to any
other Borrower or its properties or creditors; or (e) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, with respect to any
other Borrower.  Each Borrower hereby waives any requirement of diligence or
promptness on the part of the Bank in the enforcement of its rights hereunder or
under any other Loan Document with respect to its obligations or the obligations
of any other Borrower.  Without limiting the foregoing, any failure to make any
demand upon, to pursue or exhaust any rights or remedies against a Borrower, or
any delay with respect thereto, shall not affect the obligations of any other
Borrower hereunder or under any other Loan Document.
 
 
35

--------------------------------------------------------------------------------

 


Section 9.19.   WAIVER OF SPECIAL DAMAGES.  THE BORROWERS HEREBY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE BORROWERS MAY HAVE TO CLAIM
OR RECOVER FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
 
Section 9.20.     WAIVER OF JURY TRIAL.  THE BANK AND EACH BORROWER HEREBY WAIVE
THEIR RIGHT TO A JURY TRIAL.
 
Section 9.21.    Patriot Act. Each Borrower represents, warrants and covenants
as follows:
 
(a)  Neither any Borrower nor any Borrower’s principals, constituents, investors
or affiliates is in violation of any legal requirements relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001, (the “Executive Order”) and the Uniting and
Strengthening America by providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).
 
(b)  Neither any Borrower nor any Borrower’s principals, constituents, investors
or affiliates is a “Prohibited Person” which is defined as follows: (i) a person
or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order; (ii) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person or entity with whom Mortgagor is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering legal
requirements, including the Executive Order and the Patriot Act; (iv) a person
or entity who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; (v) a person or entity that is named as a
“specially designated national or blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control; and
(vi) a person or entity who is affiliated with a person or entity listed above.
 
(c)  Neither any Borrower nor any Borrower’s principals, constituents, investors
or affiliates will (i) conduct any business or engage in any transaction or
dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purposes of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order or the Patriot Act.
 
Section 9.22.    Appointment of Administrative Borrower as Agent for Borrowers.
 
 
36

--------------------------------------------------------------------------------

 
 
(a)  Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans pursuant
to this Agreement and the other Loan Documents from the Bank in the name or on
behalf of such Borrower.  The Bank may disburse the Loans to such bank account
of Administrative Borrower or a Borrower or otherwise make such Loans to a
Borrower as Administrative Borrower may designate or direct, without notice to
any other Borrower.  Notwithstanding anything to the contrary contained herein,
the Bank may at any time and from time to time require that Loans to or for the
account of any Borrower be disbursed directly to an operating account of such
Borrower.
 
(b)  Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this
Section 9.22.  Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of a Borrower
shall be paid to or for the account of such Borrower.
 
(c)  Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to receive statements on account and all other notices
from the Bank with respect to the Obligations or otherwise under or in
connection with this Agreement and the other Loan Documents.
 
(d)  Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower by Administrative Borrower shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if made directly by
such Borrower.
 
(e)  No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) Business Days’
prior written notice to the Bank.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the year and date first above written.
 
BORROWERS:


ORBIT INTERNATIONAL CORP.
BEHLMAN ELECTRONICS, INC.
       
By:
/s/ David Goldman
By:
/s/ David Goldman
Name:
David Goldman
Name:
David Goldman
Title:
Chief Financial Officer
Title:
Chief Financial Officer



TULIP DEVELOPMENT LABORATORY, INC.
INTEGRATED CONSULTING SERVICES, INC.
       
By:
/s/ David Goldman
By:
/s/ David Goldman
Name:
David Goldman
Name:
David Goldman
Title:
Chief Financial Officer
Title:
Chief Financial Officer



Address for Notices for all Borrowers:


80 Cabot Court
Hauppauge, New York 11788
Attention:  Chief Financial Officer


BANK:


PEOPLE’S UNITED BANK
   
By:
/s/ Raymond Fincken
Name:
Raymond Fincken
Title:
Vice President



Address for Notices:


People’s United Bank
100 Motor Parkway
Hauppauge, New York 11788
Attention: Raymond Fincken


[signature page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
LINE OF CREDIT NOTE


$6,000,000.00
 
Hauppauge, New York
   
As of November 8, 2012



FOR VALUE RECEIVED, ORBIT INTERNATIONAL CORP., a Delaware corporation, BEHLMAN
ELECTRONICS, INC., a Delaware corporation, TULIP DEVELOPMENT LABORATORY, INC., a
Pennsylvania corporation, and INTEGRATED CONSULTING SERVICES, INC., a Kentucky
corporation, each having their principal place of business at 80 Cabot Court,
Hauppauge, New York 11788 (collectively, the “Borrowers”), jointly and
severally, promise to pay to the order of PEOPLE’S UNITED BANK (the “Bank”), on
or before the Maturity Date, the principal sum of SIX MILLION and 00/100 DOLLARS
($6,000,000.00) or, if less, the unpaid principal amount of all Line of Credit
Loans made by the Bank to the Borrowers under the Agreement referred to below.


Borrowers shall jointly and severally pay interest on the unpaid principal
balance of this Note from time to time outstanding, at said office, at the rates
of interest, at the times and for the periods set forth in the Agreement.


All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds.  Except as
otherwise provided in the Agreement, if a payment becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the
rate  specified in the Agreement during such extension.


Borrowers hereby authorize Bank to enter from time to time the amount of each
Loan to Borrowers and the amount of each payment on a Loan on the books and
records of the Bank.  Failure of Bank to record such information on such books
and records shall not in any way effect the obligation of Borrowers to pay any
amount due under this Note.


This Note is the Line of Credit Note referred to in that certain Credit
Agreement between Borrowers and Bank of even date herewith (as amended,
restated, supplemented or modified, from time to time, the “Agreement”), as such
Agreement may be further amended from time to time, and is subject to prepayment
and its maturity is subject to acceleration upon the terms contained in said
Agreement.  All capitalized terms used in this Note and not defined herein shall
have the meanings given them in the Agreement.


If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, Borrowers further agree to jointly and severally pay all costs
and expenses of such action or proceeding and reasonable attorneys’ fees and
expenses and further expressly waives any and every right to interpose any
counterclaim (except mandatory counterclaims) in any such action or
proceeding.  Borrowers hereby submit to the jurisdiction of the Supreme Court of
the State of New York and agree with Bank that personal jurisdiction over
Borrowers shall rest with the Supreme Court of the State of New York for
purposes of any action on or related to this Note, the liabilities, or the
enforcement of either or all of the same.  Borrowers hereby waive personal
service by manual delivery and agree that service of process may be made by
post-paid certified mail directed to the Borrowers at the Borrowers’ address set
forth above or at such other address as may be designated in writing by the
Borrowers to Bank in accordance with the terms of the Agreement, and that upon
mailing of such process such service be effective with the same effect as though
personally served.  Borrowers hereby expressly waive any and every right to a
trial by jury in any action on or related to this Note, the liabilities or the
enforcement of either or all of the same.
 
 
A - 1

--------------------------------------------------------------------------------

 


Bank may transfer this Note and may deliver the security or any part thereof to
the transferee or transferees, who shall thereupon become vested with all the
powers and rights above given to Bank in respect thereto, and Bank shall
thereafter be forever relieved and fully discharged from any liability or
responsibility in the matter.  The failure of any holder of this Note to insist
upon strict performance of each and/or all of the terms and conditions hereof
shall not be construed or deemed to be a waiver of any such term or condition.


This Note is subject to prepayment as provided in Section 2.09 of the Credit
Agreement.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Agreement.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the office of
the Bank located at 100 Motor Parkway, Hauppauge, New York 11788, or at such
other place as shall be designated in writing for such purpose in accordance
with the terms of the Credit Agreement.


No reference herein to the Agreement and no provision of this Note or the Credit
shall alter or impair the obligation of the Borrowers, which is absolute and
unconditional, to pay the principal of and interest on this Note at the place,
at the respective times, and in the currency herein prescribed.


Each Borrower and all endorsers and guarantors hereof waives presentment and
demand for payment, notice of non-payment, protest, and notice of protest.


THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


 [the next page is the signature page]


 
A - 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at a place
first above written.


Witness:
ORBIT INTERNATIONAL CORP.          
/s/ Daniel McAuliffe
By:
/s/ David Goldman
    Name:
David Goldman
    Title:
Chief Financial Officer
 

 

 
BEHLMAN ELECTRONICS, INC.
            By:
/s/ David Goldman
    Name:
David Goldman
    Title:
Chief Financial Officer
 




 
TULIP DEVELOPMENT LABORATORY, INC.
            By:
/s/ David Goldman
    Name:
David Goldman
    Title:
Chief Financial Officer
 

 

 
INTEGRATED CONSULTING SERVICES, INC.
            By:
/s/ David Goldman
    Name:
David Goldman
    Title:
Chief Financial Officer
 


[signature page to Line of Credit Note]


 
A - 3

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF
SECURITY AGREEMENT


SECURITY AGREEMENT, dated as of November 8, 2012, by and among each of the
entities identified on the signature page hereto under the heading “Grantors”
(each a “Grantor” and, collectively, the “Grantors”) and PEOPLE’S UNITED BANK
(the “Secured Party”).


RECITALS


A.           ORBIT INTERNATIONAL CORP., a Delaware corporation (“Orbit”),
BEHLMAN ELECTRONICS, INC., a Delaware corporation, TULIP DEVELOPMENT LABORATORY,
INC., a Pennsylvania corporation and INTEGRATED CONSULTING SERVICES, INC., a
Kentucky corporation (each a “Borrower” and collectively, the “Borrowers”), and
the Secured Party have entered into a Credit Agreement, dated as of the date
hereof (as the same may be hereafter amended, modified, restated or supplemented
from time to time, the “Credit Agreement”) pursuant to which the Borrowers will
receive loans and other financial accommodations from the Secured Party and will
incur Obligations (as hereinafter defined).
 
B.           To induce the Secured Party to extend credit to the Borrowers on
and after the date hereof as provided in the Credit Agreement, each Grantor
desires to grant the Secured Party security and assurance in order to secure the
payment and performance of all Obligations and to that effect to grant the
Secured Party a first priority perfected security interest in its assets and, in
connection therewith, to execute and deliver this Agreement.


Accordingly, the parties hereto hereby agree as follows:


DEFINITIONS


(a)           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Uniform Commercial Code as
in effect in the State of New York (the “UCC”).


(b)           Capitalized terms used herein and not otherwise defined shall have
the following meanings:


“Agreement” means this Agreement and shall include all amendments, modifications
and supplements hereto and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative.


“Banking Services Obligations” has the meaning assigned to such term in the
Credit Agreement.


 “Business Day” has the meaning assigned to such term in the Credit Agreement.


“Collateral” means the following property of each Grantor, wherever located, and
whether now owned or hereafter acquired or arising:


 
(i)
Accounts;

 
(ii)
Chattel paper, including Electronic Chattel Paper;

 
 
B - 1

--------------------------------------------------------------------------------

 
 
 
(iii)
Goods, including all Inventory and Equipment and any accessions thereto;

 
(iv)
Instruments, including Promissory Notes;

 
(v)
Investment Property;

 
(vi)
Documents;

 
(vii)
Deposit Accounts;

 
(viii)
Commercial Tort Claims, if any, identified on Schedule A annexed hereto;

 
(ix)
Letter-of-Credit Rights;

 
(x)
General Intangibles, including Payment Intangibles and Software;

 
(xi)
Supporting Obligations;

 
(xii)
to the extent not listed above, all other personal property; and

 
(xiii)
to the extent not listed above as original collateral, proceeds and products of
the foregoing.



“Default” has the meaning assigned to such term in the Credit Agreement.


“Event of Default” has the meaning assigned to such term in the Credit
Agreement.


“Liens” has the meaning assigned to such term in the Credit Agreement.


“Loan Documents” has the meaning assigned to such term in the Credit Agreement.


“Loans” has the meaning assigned to such term in the Credit Agreement.


“Obligations” means (i) all obligations, liabilities and indebtedness of each
Grantor to the Secured Party,  whether now existing or hereafter created,
absolute or contingent, direct or indirect, due or not, whether created directly
or acquired by assignment or otherwise, including, without limitation,
obligations, liabilities, and indebtedness of each Grantor arising under or
relating to the Credit Agreement or any other Loan Document to which it is a
party (including, without limitation, with respect to the Borrowers, all
obligations, liabilities and indebtedness with respect to the principal of and
interest on the Loans) including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, and interest that but for the filing of a petition in
bankruptcy with respect to any Grantor would accrue on such obligations, whether
or not a claim is allowed against such Grantor for such interest in the related
bankruptcy proceeding), and all fees, costs, expenses and indemnity obligations
of the Grantors to the Secured Party hereunder, or under any other Loan
Document, (ii) all obligations of the Borrowers under each interest rate swap,
collar, cap, floor or forward rate agreement or other agreement regarding the
hedging of interest rate risk exposure of the a Borrower, in each case, entered
into with the Secured Party; and (iii) all Banking Services Obligations.


“Person” has the meaning assigned to such term in the Credit Agreement.


(c)           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter.  Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under Generally Accepted Accounting Principles.  The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary.  The word “will” shall be construed to have the same meaning in
effect as the word “shall”.  The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.


 
B - 2

--------------------------------------------------------------------------------

 


I.           SECURITY


SECTION 1.01.  Grant of Security.  As security for the Obligations, each Grantor
hereby transfers, assigns and grants to the Secured Party a security interest in
the Collateral.


SECTION 1.02.  Release and Satisfaction.  Upon the termination of this Agreement
and the indefeasible payment in full of the Obligations, the Secured Party shall
deliver to each Grantor, upon request therefor and at such Grantor’s expense,
releases and satisfactions of all financing statements, notices of assignment
and other registrations of security.


II.           REPRESENTATIONS AND WARRANTIES


SECTION 2.01.  Representations and Warranties With Respect to Security.  Each
Grantor hereby represents and warrants to the Secured Party as follows:


(a)           Name.  Each Grantor’s exact legal name, state of incorporation or
organization and organizational number is set forth on Schedule A annexed
hereto.


(b)           Ownership of Collateral.  Each Grantor owns all of its personal
property and assets, including, without limitation, the Collateral, free and
clear of all Liens, other than the Liens permitted under Section 7.01 of the
Credit Agreement.


(c)           Trademarks, Patents and Copyrights.  Annexed hereto as Schedule A
is a complete list of all patents, trademarks, copyrights, applications
therefor, and other similar General Intangibles which each Grantor owns or has
the right to use as of the date of this Agreement.  There are no assertions or
claims challenging the validity of any of the foregoing.  The business of each
Grantor as now conducted does not conflict with any patents, patent rights,
licenses, trademarks, trademark rights, trade names, trade name rights or
copyrights of others.  There is no infringement of any General Intangible of any
Grantor.


(d)           Accounts.  Annexed hereto as Schedule A is a list identifying the
chief executive office or principal place of business of each Grantor and all
addresses at which each Grantor maintains books or records relating to its
Accounts as of the date of this Agreement.


(e)            Inventory.  Annexed hereto as Schedule A is a list identifying
all addresses where each Grantor maintains its Inventory as of the date of this
Agreement.  No Grantor’s Inventory is currently maintained or will be maintained
with any bailee that issues negotiable warehouse receipts or other negotiable
instruments therefor.


(f)            Equipment.  Annexed hereto as Schedule A is a list identifying
all the addresses where the Equipment of each Grantor is located.


(g)           Trade Names.  Except as set forth on Schedule A annexed hereto,
each Grantor has not done during the five years prior to this Agreement, and
does not currently do, business under fictitious business names or trade names.
No Grantor has been known under any other name during such five year
period.  Each Grantor will only change its name or do business under any other
fictitious business names or trade names during the term of this Agreement after
giving not less than thirty (30) Business Days’ prior written notice to the
Secured Party.


(h)           Acquired Collateral.   Except as set forth on Schedule A annexed
hereto, the Collateral has been acquired or originated by each Grantor in the
ordinary course of such Grantor’s business and was not acquired pursuant to any
acquisition of all or a portion of the business of any Person whether by merger,
acquisition of assets or otherwise.
 
 
B - 3

--------------------------------------------------------------------------------

 
 
(i)             Third Party Locations.  Except as set forth on Schedule A
annexed hereto, no Collateral is in the possession of, or under the control of,
any Person other than a Grantor or the Secured Party.


(j)             Commercial Tort Claims.  Except to the extent identified under
the definition of Collateral above, no Grantor holds any Commercial Tort Claim.


(k)            Enforceability of Security Interests.  Upon the execution of this
Agreement by each Grantor and the filing of financing statements properly
describing the Collateral and identifying such Grantor and the Secured Party in
the applicable jurisdiction required pursuant to the UCC, security interests and
liens granted to the Secured Party under Section 1.01 hereof shall constitute
valid, perfected and first priority security interests and liens in and to the
Collateral of such Grantor, other than Collateral which may not be perfected by
filing under the Uniform Commercial Code, and subject to the Liens permitted
pursuant to Section 7.1 of the Credit Agreement, in each case enforceable
against all third parties and securing the payment of the Obligations.


III.         COVENANTS OF GRANTORS


SECTION 3.01.  Records; Location of Collateral.  So long as a Grantor shall have
any Obligation to the Secured Party: (a) such Grantor shall not change the
jurisdiction of its incorporation or organization or move its chief executive
office, principal place of business or office at which is kept its books and
records (including computer printouts and programs) from the locations existing
on the date hereof and listed on Schedule A annexed hereto; (b) a Grantor shall
not establish any offices or other places of business at any other location; (c)
a Grantor shall not move any of the Collateral to any location other than those
locations existing on the date hereof and listed on Schedule A annexed hereto;
or (d) a Grantor shall not change its corporate name in any respect, unless, in
each case of clauses (a), (b) (c) and (d) above, (i) a Grantor shall have given
the Secured Party thirty (30) Business Days’ prior written notice of its
intention to do so, identifying the new location and providing such other
information as the Secured Party deems necessary, and (ii) a Grantor shall have
delivered to the Secured Party such documentation, in form and substance
satisfactory to the Secured Party and as required by the Secured Party, to
preserve the Secured Party’s security interest in the Collateral.


SECTION 3.02.  Commercial Tort Claims.   Each Grantor shall promptly notify the
Secured Party upon obtaining any Commercial Tort Claim after the date hereof
against any third party and, upon request of the Secured Party, shall promptly
enter into an amendment to this Agreement and do such other acts or things as
may be requested by the Secured Party to give the Secured Party a first priority
perfected security interest in any such Commercial Tort Claim.


SECTION 3.03.  Other Collateral.  Each Grantor shall promptly notify the Secured
Party upon acquiring or otherwise obtaining any Collateral after the date hereof
consisting of Deposit Accounts, Investment Property, Letter-of-Credit Rights,
Electronic Chattel Paper, Documents or Instruments.


SECTION 3.04.  Further Actions.


(a)           Promissory Notes and Tangible Chattel Paper.  If any Grantor shall
at any time hold or acquire any Promissory Notes or Tangible Chattel Paper, such
Grantor shall forthwith endorse, assign or deliver the same to the Secured Party
accompanied by instruments of transfer or assignment duly executed in blank as
the Secured Party may from time to time specify.
 
 
B - 4

--------------------------------------------------------------------------------

 
 
(b)           Deposit Accounts.  At the request of the Secured Party, each
Grantor will cause each depository bank where such Grantor maintains a Deposit
Account to execute an agreement pursuant to which the depository bank agrees to
comply, without the further consent of such Grantor, at any time, with
instructions from the Secured Party to such depository bank directing the
disposition of funds from time to time credited to such deposit account or agree
to the Secured Party becoming the customer of the depository bank with respect
to such deposit accounts, with such Grantor being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw funds from such
deposit account. The Secured Party shall not give any such instructions or
withhold any withdrawal rights from such Grantor, unless an Event of Default has
occurred and is continuing.


(c)           Investment Property.  If any Grantor shall at any time hold or
acquire any Certificated Securities, such Grantor shall forthwith endorse, sign
and deliver the same to the Secured Party accompanied by such instruments of
transfer assignment duly executed in blank as Secured Party may from time to
time specify.  If any security is now or hereafter acquired by any Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Secured Party thereof
and at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party either (a) cause the issuer to
agree to comply without further consent of such Grantor or such nominee, at any
time with instructions from the Secured Party as to such Securities or (b)
arrange for the Secured Party to become the registered owner of the
securities.  If any Securities, whether certificated or uncertificated or other
Investment Property now or hereafter acquired by the Grantor are held by any
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, the Grantor shall immediately notify the Secured Party thereof and
at the Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to the Secured Party either (i) cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply,
in each case, without further consent of such Grantor or such nominee, at any
time with Entitlement Orders or other instructions from the Secured Party to
such Securities Intermediary as to such Securities or other Investment Property,
or to apply any value distributed on account of any Commodity Contract as
directed by the Secured Party to such Commodity Intermediary or (ii) in the case
of Financial Assets or other Investment Property held through a Securities
Intermediary, arrange for this Secured Party to become the Entitlement Holder
with respect to such Investment Property, with such Grantor being permitted,
only with the consent of the Secured Party, to exercise rights to withdraw or
otherwise deal with such Investment Property.  The Secured Party shall not give
any such Entitlement Order or instructions or directions to any such issuers,
Securities Intermediary or Commodity Intermediary and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by the Grantor,
unless an Event of Default has occurred and is continuing.


(d)           Collateral in the Possession of Third Parties.   If any Collateral
is at any time in the possession of any person or entity other than a Grantor or
the Secured Party (a “Third Party”), the Grantor shall promptly notify the
Secured Party thereof, and at the Secured Party’s request and option, shall
promptly obtain an acknowledgment from the Third Party, in form and substance
satisfactory to the Secured Party that the Third Party holds such collateral for
the benefit of the Secured Party and such Third Party’s agreement to comply,
without further consent of the Grantor, at any time with the instructions of the
Secured Party as to such Collateral. The Secured Party agrees with the Grantor
that the Secured Party shall not give any such instructions unless an Event of
Default has occurred and is continuing.


(e)           Electronic Chattel Paper.   If any Grantor at any time holds or
acquired an interest in any Electronic Chattel Paper, such Grantor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control under Section 9105 of the UCC of
such Electronic Chattel Paper.
 
 
B - 5

--------------------------------------------------------------------------------

 
 
(f)           Letter-of-Credit Rights.  If any Grantor is at any time the
beneficiary under a Letter of Credit, such Grantor shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, such
Grantor shall, pursuant to an arrangement in form and substance satisfactory to
the Secured Party, either (i) arrange for the Issuer and any confirmed or other
nominated person of such Letter of Credit to consent to an assignment to the
Secured Party the proceeds of the Letter of Credit or (ii) arrange for the
Secured Party to become the transferee beneficiary of the Letter of Credit, with
the Secured Party agreeing in each case that the proceeds of the Letter of
Credit are to be applied to satisfaction of the Obligations in such order as the
Secured Party may determine.


(g)           Commercial Tort Claims.   If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by the Grantor of the particulars thereof and
grant to the Secured Party in such writing a security interest therein and all
proceeds thereof, all upon the terms of this Agreement with such writing to be
in form and substance to the Secured Party.


(h)           General.  Each Grantor further agrees, upon the request of the
Secured Party and at the Secured Party’s option, to take  any and all other
actions as the Secured Party may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of the Secured
Party to enforce, the Secured Party’s security interest in any and all of the
Collateral, including without limitation, (i) executing and delivering and where
appropriate filing financing statements and amendments relating thereto under
the UCC to the extent, if any, that such Grantor’s signature thereon is required
therefor, (ii) causing the Secured Party’s name to be noted as Secured Party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or the ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce the Secured Party’s security interest in such Collateral, (iv) obtaining
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to the Secured Party, including, without limitation, any
consent of any licensor, lessor or other persons obligated on Collateral and (v)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Secured Party.  Each Grantor further authorizes the Secured
Party to file initial financing statements describing the Collateral, and any
amendments thereto.


SECTION 3.05.  Insurance and Assessments.  In the event any Grantor shall fail
to purchase or maintain insurance, or pay any tax, assessment, government charge
or levy, except as the same may be otherwise permitted hereunder or under the
Credit Agreement, or in the event that any lien, encumbrance or security
interest prohibited hereby shall not be paid in full or discharged, or in the
event such Grantor shall fail to perform or comply with any other covenant,
promise or obligation to the Secured Party hereunder, or under the Credit
Agreement or any other Loan Document, the Secured Party may, but shall not be
required to, perform, pay, satisfy, discharge or bond the same for the account
of such Grantor, and all money so paid by the Secured Party, including
reasonable attorney’s fees, shall be deemed to be Obligations.


SECTION 3.06.  Inspection.  Upon reasonable notice to a Grantor, the Secured
Party may, during such Grantor’s normal business hours, examine and inspect any
Collateral and may examine, inspect and copy all books and records with respect
thereto or relevant to the Obligations.


SECTION 3.07.  Personal Property.   The Collateral shall remain personal
property at all times.  No Grantor shall affix any of the Collateral to real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.


 
B - 6

--------------------------------------------------------------------------------

 


SECTION 3.08.  Maintenance of Corporate Existence.  Each Grantor shall preserve
and maintain its corporate existence and, except as otherwise permitted pursuant
to the Credit Agreement, shall not merge with or into or consolidate with any
other entity.


SECTION 3.09.  Indemnification.  Each Grantor agrees to indemnify the Secured
Party and hold it harmless from and against any and all injuries, claims,
damages, judgments, liabilities, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel), charges and
encumbrances which may be incurred by or asserted against the Secured Party in
connection with or arising out of any assertion, declaration or defense of the
Secured Party’s rights or security interest under the provisions of this
Agreement or any other Loan Document, permitting it to collect, settle or adjust
Accounts or to deal with account debtors in any way or in connection with the
realization, repossession, safeguarding, insuring or other protection of the
Collateral or in connection with the collecting, perfecting or protecting the
Secured Party’s liens and security interests hereunder or under any other Loan
Document.


IV.         POWER OF ATTORNEY; NOTICES


SECTION 4.01.  Power of Attorney.   Each Grantor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of such Grantor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby give
said attorneys the power and right, on behalf of the Grantor, without notice to
or assent by the Grantor, to (a) upon the occurrence and continuance of an Event
of Default, endorse the names of such Grantor on any checks, notes, drafts or
other forms of payment or security that may come into the possession of the
Secured Party or any affiliate of the Secured Party, to sign the Grantor’s name
on invoices or bills-of-lading, drafts against customers, notices of assignment,
verifications and schedules, (b) upon the occurrence and continuance of an Event
of Default, sell, transfer, pledge, make any arrangement with respect to or
otherwise dispose of or deal with any of the Collateral consistent with the UCC
and (c) do acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein.  The powers granted herein, being coupled with an
interest, are irrevocable until all of the Obligations are indefeasibly paid in
full and this Agreement is terminated.  The powers conferred on the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers.  Neither the Secured
Party nor any attorney-in-fact shall be liable for any act or omission, error in
judgment or mistake of law provided the same is not the result of gross
negligence or willful misconduct.


SECTION 4.02.  Notices. Upon the occurrence of an Event of Default, the Secured
Party may notify account debtors and other persons obligated on any of the
Collateral that the Collateral have been assigned to the Secured Party or of its
security interest therein and to direct such account debtors and other persons
obligated on any of the Collateral to make payment of all amounts due or to
become due to a Grantor directly to the Secured Party and upon such notification
and at such Grantor’s expense to enforce collection of any such Collateral, and
to adjust, compromise or settle for cash, credit or otherwise upon any terms the
amount of payment thereof.  The Secured Party may, at any time following the
occurrence of an Event of Default, notify the Postal Service authorities to
change the address of delivery of mail to an address designated by the Secured
Party.   After making of such a request or the giving of any such notification,
each Grantor shall hold any proceeds of collection of accounts, Chattel Paper,
general intangibles, instruments and other Collateral received by it as trustee
for the Secured Party without commingling the same with such Grantor and shall
turn the same over to the Secured Party in the identical form received, together
with any necessary endorsements or assignments.  The Secured Party shall apply
the proceeds of collection of such Collateral received by the Secured Party to
the Obligations, in such order as the Secured Party, in its sole discretion,
shall determine, such proceeds to be immediately credited after final payment in
cash or other immediately available funds of the items giving rise to them.
 
 
B - 7

--------------------------------------------------------------------------------

 


V.          REMEDIES OF SECURED PARTY


SECTION 5.01.  Enforcement.  Upon the occurrence of an Event of Default, the
Secured Party shall have, in addition to all of its other rights under this
Agreement and the other Loan Documents by operation of law or otherwise (which
rights shall be cumulative), all of the rights and remedies of a secured party
under the UCC and shall have the right, to the extent permitted by law, without
charge, to enter any Grantor’s premises, and until it completes the enforcement
of its rights in the Collateral subject to its security interest hereunder and
the sale or other disposition of any property subject thereto, take possession
of such premises without charge, rent or payment therefor (through self help
without judicial process and without having first given notice or obtained an
order of any court), or place custodians in control thereof, remain on such
premises and use the same for the purpose of completing any work in progress,
preparing any Collateral for disposition, and disposition of or collecting any
Collateral.  Without limiting the foregoing, upon the occurrence of an Event of
Default, the Secured Party may, without demand, advertising or notice, all of
which such Grantor hereby waives (except as the same may be required by law),
sell, lease, license or otherwise dispose of and grant options to a third party
to purchase, lease, license or otherwise dispose of any and all Collateral held
by it or for its account at any time or times in one or more public or private
sales or other dispositions, for cash, on credit or otherwise, at such prices
and upon such terms as the Secured  Party, in its sole discretion, deems
advisable.  At any such sale the Collateral or any portion thereof may be sold
in one lot as an entirety or in separate parcels as the Secured Party in its
sole discretion deems advisable.  Each Grantor agrees that if notice of sale
shall be required by law such requirement shall be met if such notice is mailed,
postage prepaid, to such Grantor at its address set forth above or such other
address as it may have, in writing, provided to the Secured Party, at least ten
(10) days before the time of such sale or disposition.  The Secured Party may
postpone or adjourn any sale of any Collateral from time to time by an
announcement at the time and place of the sale to be so postponed or adjourned,
without being required to give a new notice of sale.  Notice of any public sale
shall be sufficient if it describes the security of the Collateral to be sold in
general terms, stating the amounts thereof, the nature of the business in which
such Collateral was created and the location and nature of the properties
covered by the other security interests or mortgages and the prior liens
thereof.  The Secured Party may be the purchaser at any such sale if it is
public, free from any right of redemption, which such Grantor also waives, and
payment may be made, in whole or in part, in respect of such purchase price by
the application of the Obligations by the Secured Party.  Each Grantor with
respect to its property constituting such Collateral, shall be obligated for,
and the proceeds of sale shall be applied first to, the costs of taking,
assembling, finishing, collecting, refurbishing, storing, guarding, insuring,
preparing for sale, and selling the Collateral, including the fees and
disbursements of attorneys, auctioneers, appraisers and accountants employed by
the Secured Party.  Proceeds shall then be applied to the payment, in whatever
order the Secured Party may elect, of all of the Obligations.  The Secured Party
shall return any excess to such Grantor or to whomever may be fully entitled to
receive the same or as a court of competent jurisdiction may direct.  In the
event that the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full the Obligations, such Grantor shall remain liable
for any deficiency.
 
 
B - 8

--------------------------------------------------------------------------------

 


SECTION 5.02.  Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business each Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risk of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral.  Each Grantor  acknowledges that the purpose of this
Section 5.02 is to provide non-exhaustive indications of what actions or
omissions by the Secured Party would fulfill the Secured Party’s duties under
the UCC or the Uniform Commercial Code as in effect in other relevant
jurisdiction in the Secured Party’s exercise of remedies against the Collateral
and that other actions or omissions by the Secured Party shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
Section 5.02.  Without limitation upon the foregoing, nothing contained in this
Section 5.02 shall be construed to grant any rights to each Grantor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section 5.02.


SECTION 5.03.  Waiver.  Each Grantor waives any right, to the extent applicable
law permits, to receive prior notice of, or a judicial or other hearing with
respect to, any action or prejudgment remedy or proceeding by the Secured Party
to take possession, exercise control over, or dispose of any item of the
Collateral in any instance (regardless of where such Collateral may be located)
where such action is permitted under the terms of this Agreement or any other
Loan Document, or by applicable law, or of the time, place or terms of sale in
connection with the exercise of the Secured Party’s rights hereunder and such
Grantor also waives, to the extent permitted by law, any bond, security or
sureties required by any statute, rule or otherwise by law as an incident to any
taking of possession by the Secured Party of property subject to the Secured
Party’s Lien.  Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document including the taking of possession of
any Collateral all to the extent that such waiver is permitted by law and to the
extent that such damages are not caused by the Secured Party’s gross negligence
or willful misconduct.  These waivers and all other waivers provided for in this
Agreement and any other Loan Documents have been negotiated by the parties and
each Grantor acknowledges that it has been represented by counsel of its own
choice and has consulted such counsel with respect to its rights hereunder.


SECTION 5.04.  Other Rights.  Each Grantor agrees that the Secured Party shall
not have any obligation to preserve rights to any Collateral against prior
parties or to proceed first against any Collateral or to marshall any Collateral
of any kind for the benefit of any other creditors of such Grantor or any other
Person.  The Secured Party is hereby granted, to the extent that such Grantor is
permitted to grant a license or right of use, a license or other right to use,
without charge, labels, patents, copyrights, rights of use, of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature of such Grantor as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and such
Grantor’s rights under all licenses and any franchise, sales or distribution
agreements shall inure to the Secured Party’s benefit.


 
B - 9

--------------------------------------------------------------------------------

 


SECTION 5.05.  Expenses. Each Grantor agrees that it shall pay on demand
therefor all costs and expenses incurred in amending, implementing, perfecting,
collecting, defending, declaring and enforcing the Secured Party’s rights and
security interests in the Collateral hereunder or under the Credit Agreement or
any other Loan Document or other instrument or agreement delivered in connection
herewith or therewith, including, but not limited to, searches and filings, and
the Secured Party’s reasonable attorneys’ fees (regardless of whether any
litigation is commenced, whether a default is declared hereunder, and regardless
of tribunal or jurisdiction).


VI.         GENERAL PROVISIONS


SECTION 6.01.  Termination.  This Agreement shall remain in full force and
effect until all the Obligations shall have been indefeasibly fully paid and
satisfied and the Credit Agreement shall have expired or been terminated and,
until such time, the Secured Party shall retain all security in and title to all
existing and future Collateral held by it hereunder.


SECTION 6.02.  Remedies Cumulative.  The Secured Party’s rights and remedies
under this Agreement shall be cumulative and non-exclusive of any other rights
or remedies which it may have under the Credit Agreement, any other Loan
Document or any other agreement or instrument, by operation of law or otherwise
and may be exercised alternatively, successively or concurrently as the Secured
Party may deem expedient.


SECTION 6.03.  Binding Effect.  This Agreement is entered into for the benefit
of the parties hereto and their successors and assigns.  It shall be binding
upon and shall inure to the benefit of the said parties, their successors and
assigns.  No Grantor shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Secured Party and any
attempted assignment shall be null and void.


SECTION 6.04.  Notices.  Wherever this Agreement provides for notice to either
party (except as expressly provided to the contrary), it shall be in writing and
given in the manner specified in Section 9.01 of the Credit Agreement.  Such
notices to each Grantor shall be delivered to the address for notices set forth
on Schedule A annexed hereto.


SECTION 6.05.  Waiver.  No delay or failure on the part of the Secured Party in
exercising any right, privilege, remedy or option hereunder shall operate as a
waiver of such or any other right, privilege, remedy or option, and no waiver
shall be valid unless in writing and signed by an officer of the Secured Party
and only to the extent therein set forth.


SECTION 6.06.  Modifications and Amendments.  This Agreement and the other
agreements to which it refers constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.


SECTION 6.07.  Several Agreements.   This Agreement shall constitute the several
obligations and agreements of each Grantor and may be amended, restated,
supplemented or otherwise modified from time to time, with respect to any
Grantor without the consent or approval of any other Grantor, and no such
amendment, restatement, supplement or  modification shall be deemed to amend,
restate, supplement or modify the obligations of any other Grantor hereunder.


 
B - 10

--------------------------------------------------------------------------------

 


SECTION 6.08.  Survival of Representations and Warranties.  The representations
and warranties of each Grantor made or deemed made herein shall survive the
execution and delivery of this Agreement.


SECTION 6.09.  Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 6.10.  Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR
CHOICE OF LAWS.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY
OF NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST
IT AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR
HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR ANY DOCUMENT OR ANY
INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED
IN OR BY SUCH COURTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR
AGREES (i) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT
OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE
CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY
COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM
CONSTITUTES A COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE RULES OF
CIVIL PROCEDURE. EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS
AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  EACH GRANTOR AND
THE SECURED PARTY EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


SECTION 6.11.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same agreement.


[the next page is the signature page]
 
 
B - 11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.



  PEOPLE’S UNITED BANK             By:
/s/ Raymond Fincken
    Name:
Raymond Fincken
   
Title:
 
 

 

  GRANTORS:    
ORBIT INTERNATIONAL CORP.
BEHLMAN ELECTRONICS, INC.
       
By:
/s/ David Goldman
By:
/s/ David Goldman
Name:
David Goldman
Name:
David Goldman
Title:
Chief Financial Officer
Title:
Chief Financial Officer

 
TULIP DEVELOPMENT LABORATORY, INC.
INTEGRATED CONSULTING SERVICES, INC.
       
By:
/s/ David Goldman
By:
/s/ David Goldman
Name:
David Goldman
Name:
David Goldman
Title:
Chief Financial Officer
Title:
Chief Financial Officer


[signature page to Security Agreement]


 
B - 12

--------------------------------------------------------------------------------

 
 
Schedule A
to Security Agreement
[To be completed for each grantor]


1.  
Name of Grantor:  [______________________]



2.  
State of Formation/Incorporation:  ________________

 
3.  
Organizational Number:  ___________________

 
4.  
Patents, trademarks, trade names, copyright and applications for the foregoing:
See Annex I to this Schedule A

 
5.  
Chief Executive Office or Principal Place of Business:

 
6.  
Other offices at which books or records with respect to Accounts are maintained:

 
7.  
Inventory Locations:

 
8.  
Equipment Locations:

 
9.  
Trade Names:

 
10.  
Non-Ordinary Course Collateral Acquisitions:

 
11.  
Collateral in the possession or control of third parties:

 
12.  
Commercial Tort Claims:

 
13.  
Address for Notices:



80 Cabot Court
Hauppauge, New York 11788
Attention:  Chief Financial Officer
Telecopy:
 
 
B - 13

--------------------------------------------------------------------------------

 


Annex I
to Schedule A to
Security Agreement


Patents:*


Trademarks:*


Copyrights:*
 

--------------------------------------------------------------------------------

*
Identify applications for same.



 
B - 14

--------------------------------------------------------------------------------

 


EXHIBIT C
 
REQUEST FOR ADVANCE



To:           People’s United Bank
100 Motor Parkway
Hauppauge, New York 11788
Attn:  Raymond Fincken


Request for a Line of Credit Loan pursuant to Credit Agreement, dated as of
November 8, 2012 (as amended, restated, supplemented or modified, the “Credit
Agreement”) among Orbit International Corp., Behlman Electronics, Inc., Tulip
Development Laboratory, Inc. and Integrated Consulting Services, Inc.
(individually a “Borrower” and collectively the “Borrowers”) and People’s United
Bank (the “Bank”).  Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.


            Pursuant to the Credit Agreement, the Borrowers hereby requests that
the Bank make a Line of Credit Loan in the amount of
____________________________ and 00/100 Dollars ($_________), which amount shall
be absolutely due and owing under the terms of the Credit Agreement and should
be deposited into account no. ____________________ with the Bank.


Interest Rate Option:
o Prime     or   o LIBOR


If LIBOR, the duration of the Interest Rate Period applicable to this advance
shall be:
o one month
o two months
o three months


If this is a Libor Loan renewal:


The renewal date is  _____________________________.


The amount of the Loan to be renewed is ________________($_____________).


The duration of the Interest Period applicable to this renewal is:
o one month
o two months
o three months


OR


 Convert $                             loan to Prime Rate Loan


In connection with this request for advance or renewal, the Administrative
Borrower hereby certifies to the Bank that:
 
 
C - 1

--------------------------------------------------------------------------------

 


1.  The representations and warranties contained in the Credit Agreement and the
Line of Credit Note are true and accurate in all material respects on and as of
the date hereof as though made on and as of such date;


2.  No Default or Event of Default as defined in the Credit Agreement has
occurred and is continuing, or would result from such advance; and




3.  The Credit Agreement and the Note, inclusive of the amount of the requested
advance or renewal, are valid and binding obligations of the Borrowers, each
enforceable in accordance with its respective terms.


Dated: as of _________ __, 20__
ORBIT INTERNATIONAL CORP., as Administrative     Borrower             By:      
Name:       Title:    



 
C - 2

--------------------------------------------------------------------------------

 


EXHIBIT D


Form of
BORROWING BASE CERTIFICATE
For The Period Ending:  ______________________


A.
Total Gross Account Receivables
 
$
 
B.
Less:  A/R’s over 90 Days Past Invoice Date
$
   
C.
Less:  Foreign Receivables
$
   
D.
Less:  Intercompany Receivables
$
   
E.
Less:  Cross-Aged > 50%
$
   
F.
Less:  Receivables due from one debtor >20% of Net Receivables (excluding US
Gov’t)
$
   
G.
Less:  Other Ineligible Accounts
$
   
H.
Total Ineligible Receivables
 
$
 
I.
Total Eligible Accounts Receivable:  (A minus H)
 
$
 
J.
Accounts Receivable Margined (85% times I)
   
$
K.
Total Gross Eligible Inventory
 
$
 
L.
Inventory Margins (50% times K)
 
$
 
M.
Inventory Availability (lesser of $3,000,000 or L)
   
$
                   
O.
Total Borrowing Base (J + M)
   
$
P.
Outstanding Line of Credit Loans
   
$0
Q.
Surplus/shortfall (O – P)
               
R.
Excess Availability
   
$0

 
*If a collateral shortfall exists, the loan balance MUST be reduced, or cash
collateral provided, for an amount Greater than or equal to the shortfall.
 
The undersigned hereby represents and warrants to the Bank that all information
set forth herein, including, without limitation, the information regarding the
status of the Borrowers’ receivables and the Borrowers’ inventory, are true,
correct, complete and accurate as of the dates stated above and has been
prepared in a manner consistent with the preparation of prior Borrowing Base
Certificates to the Bank.  The undersigned further acknowledges that the Bank
will rely on the information contained herein in making Loans to the
Borrowers.  The undersigned certifies that (i) except as set forth below, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or will occur after giving effect to any Loan requested hereunder and
(ii) except as set forth below, the Borrowers have performed all agreements and
satisfied all conditions under the Credit Agreement required to be performed by
them on or prior to the date hereof.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement
 
The undersigned agrees that in the event of any conflict between the Borrowing
Base Certificate and other loan documents, the terms of the other loan documents
shall control.  The undersigned further acknowledges that the Bank will rely on
the foregoing in making credit available to the undersigned.
 
 
D - 1

--------------------------------------------------------------------------------

 
 

 
ORBIT INTERNATIONAL CORP., as Administrative
Borrower
         
By:
     
Name:
     
Title:  
Chief Financial Officer  



Description of Exceptions to Certification:

 

--------------------------------------------------------------------------------

 
 
D - 2

--------------------------------------------------------------------------------

 


EXHIBIT E


FORM OF
JOINDER AGREEMENT


Reference is made to that certain (a) Credit Agreement, dated as of November 8,
2012, among Orbit International Corp., Behlman Electronics, Inc., Tulip
Development Laboratory, Inc. and Integrated Consulting Services, Inc.
(individually an “Existing Borrower” and collectively the “Existing Borrowers”)
and People’s United Bank (the “Bank”) (as amended, restated, supplemented or
modified, from time to time, the “Credit Agreement”) and (b) the Security
Agreement, dated as of November 8, 2012 among the Existing  Borrowers and the
Bank (as amended, restated, supplemented or modified, from time to time, the
“Security Agreement”).


As a condition precedent to the continuing effectiveness of the Credit
Agreement, [_____________________] (the “New  Borrower”) hereby acknowledges and
agrees that from and after the date hereof, (a) the New Borrower shall be and
become (i) a “Borrower” under, and in accordance with and subject to, the Credit
Agreement and (ii) a “Grantor” under, and in accordance with and subject to, the
Security Agreement; (b) the New Borrower shall be bound by the terms of the
Credit Agreement and the Security Agreement; (c) the New Borrower shall perform
in accordance with the terms of the Credit Agreement, the Security Agreement and
any other Loan Documents to which it is a party; (d) the New Borrower shall be
jointly and severally liable with the Existing Borrowers for all of the
Obligations (as defined in the Credit Agreement), whether now existing or
hereinafter created or incurred and (e) the New Borrower hereby joins in making
each of the representations, warranties, covenants and agreements of the
Existing Borrowers set forth in the Credit Agreement and the Security Agreement,
as if it were originally named a Borrower or a Grantor, as the case may be,
therein, as of the date hereof.


The New Borrower agrees to execute and deliver such documents and instruments as
the Bank may request from time to time to further evidence the agreements of the
New Borrower herein.


The New Borrower hereby represents and warrants to the Bank as follows:


1.           The New Borrower is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, has the power to
own its assets and to transact the business in which it is presently engaged.


2.           The New Borrower has the corporate power, authority and legal
right, to make, deliver, and perform this Joinder Agreement, has taken all
necessary corporate action to authorize execution, delivery, performance of this
Joinder Agreement.  No consent of any other person, no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance and validity or
enforceability of this Joinder Agreement.


3.           This Joinder Agreement has been duly executed and delivered on
behalf of the New Borrower and constitutes the legal, valid and binding
obligation of the New Borrower enforceable against the New Borrower in
accordance with its terms except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally.


4.           The New Borrower has reviewed the Credit Agreement, the Security
Agreement and the other Loan Documents to which it is a party and agrees to be
bound by the terms and conditions thereof.
 
 
E - 1

--------------------------------------------------------------------------------

 


The Security Agreement is hereby amended to include an additional Schedule A
thereto, with respect to the New Borrower, in the form attached to this Joinder
Agreement.


All capitalized terms used in this Joinder Agreement and not otherwise defined
herein shall have the meaning set forth thereof included in the Credit Agreement
and the Security Agreement.


THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.


THE NEXT PAGE IS THE SIGNATURE PAGE
 
 
E - 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the ____ day of _______, 201__.
 

 
[______________________________________________]
         
By:
     
Name:
     
Title:
   

 

ACKNOWLEDGED AND AGREED:      
PEOPLE’S UNITED BANK
      By:    

 
EXISTING BORROWERS:
 
ORBIT INTERNATIONAL CORP.
 
BEHLMAN ELECTRONICS, INC.
             
By:
   
By:
   
Name:
   
Name:
   
Title:
   
Title:
   


TULIP DEVELOPMENT LABORATORY, INC.
 
INTEGRATED CONSULTING SERVICES, INC.
             
By:
   
By:
   
Name:
   
Name:
   
Title:
   
Title:
   

 
 
E - 3

--------------------------------------------------------------------------------

 
 
Schedule A to Security Agreement


1.           Name of Grantor: [______________________________]


2.           State of Incorporation:


3.           Organizational Number: _______________


4.           Patents, trademarks, trade names, copyrights and applications for
the foregoing:



5.           Chief Executive Office or Principal Place of Business:
 
6.           Other offices at which books or records with respect to Accounts
are maintained:


7.           Inventory Locations:


8.           Equipment Locations:


9.           Trade Names:


10.         NonOrdinary Course Collateral Acquisitions:


11.         Collateral in the possession or control of third parties:


12.         Commercial Tort Claims:


13.         Address for Notices:
  ________________
  ________________
  ________________
  Attention:  ______________
  Telecopy: _____________
 
 
E - 4

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.10


Schedule Of Subsidiaries
 
Subsidiaries of Orbit:


BEHLMAN ELECTRONICS, INC.
TULIP DEVELOPMENT LABORATORY, INC.
INTEGRATED CONSULTING SERVICES, INC.
 
 
E - 5

--------------------------------------------------------------------------------

 


Schedule 6.05


SCHEDULE OF CORPORATE BONDS

 
[see attached]
 
 
E - 6


--------------------------------------------------------------------------------